                                                   UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF DELAWARE

In re PGHC Holdings, Inc., et al.,                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                          Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                     MONTHLY OPERATING REPORT 1
                                                                                                                           Affidavit or 
                                                                                     Document           Explanation        Supplement 
                        Required Documents                             Form No.      Attached            Attached           Attached
Schedule of Cash Receipts and Disbursements                           MOR‐1              √
  Bank Reconciliation (or copies of debtor's bank reconciliations)    MOR‐1a             √                                       √
  Schedule of Professional Fees Paid                                  MOR‐1b             √
  Copies of Bank Statements                                                                                                      √
  Cash Disbursements Journals                                                                                                    √
Statement of Operations                                               MOR‐2               √
Balance Sheet                                                         MOR‐3               √
Status of Post petition Taxes                                         MOR‐4               √                                      √
  Copies of IRS Form 6123 or payment receipt                                                                                     √
  Copies of Tax Returns filed during reporting period                                                                            √
Summary of Unpaid Post petition Debts                                 MOR‐4               √
  Listing of Aged Accounts Payable                                    MOR‐4                                  √
Accounts Receivable Reconciliation and Aging                          MOR‐5               √
Debtor Questionnaire                                                  MOR‐5               √

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best 
of my knowledge and belief.




 /s/ Corey D. Wendland                                                                              January 30, 2019
Signature of Authorized Individual                                                                  Date


Corey D. Wendland                                                                                   Chief Financial Officer
Printed Name of Authorized Individual                                                               Title of Authorized Individual


1. The information contained herein is provided as required by the Office of the United States Trustee. This Monthly Operating Report 
has been prepared based on information available to the Debtors as of the ending date in the reporting period shown above, and such 
information may be incomplete in certain respects.  All information contained herein is unaudited and subject to future adjustments, 
which could be material.  Nothing contained in this Monthly Operating Report shall constitute a waiver of any of the Debtors' rights or an 
admission with respect to its Chapter 11 proceedings. The Debtors reserve all rights to amend, modify or supplement this Monthly 
Operating Report.
2.  Schedules contain financial information for the non‐debtor affiliate, D'Angelo Sandwich Shops Advertising Fund, Inc. in order to 
correctly present the intercompany balances between Debtors.
In re PGHC Holdings, Inc., et al.,                                   Case No. 18‐12537 (MFW) 
Debtors                                                Reporting Period: Nov  26 ‐ Dec 30, 2018 
                                             DEBTORS




Debtor                                                            Case Number
PGHC Holdings, Inc.                                        Case No.  18‐12537 (MFW)
Papa Gino's Holdings Corp.                                 Case No.  18‐12538 (MFW)
Papa Gino's, Inc.                                          Case No.  18‐12539 (MFW)
Papa Gino's Franchising  Corp.                             Case No.  18‐12540 (MFW)
Papa Gino's / D'Angelo Card Services, Inc.                 Case No.  18‐12541 (MFW)
D'Angelo's Sandwich Shops, Inc.                            Case No.  18‐12542 (MFW)
Delops, Inc.                                               Case No.  18‐12545 (MFW)
D'Angelo Franchising Corporation                           Case No.  18‐12544 (MFW)
Progressive Food, Inc.                                     Case No.  18‐12543 (MFW)
D'Angelo Sandwich Shops Advertising Fund, Inc.                 Non‐Debtor Affiliate
In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                     Reporting Period: Nov  26 ‐ Dec 30, 2018 
                                                                MOR‐1
                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS 1
                                                                            CURRENT PERIOD                                                      FILING TO DATE
                                                                   ACTUAL                    PROJECTED 2, 3                         ACTUAL                        PROJECTED 2, 3


Beginning Available Bank Balance ‐ Operating Account 3                   2,061,848                      1,457,797                             988,435                       367,163
Beginning Book Balance ‐ remaining Cash Accounts                            292,170                                     ‐                     292,170                                   ‐
Total Beginning Balance                                                  2,354,018                      1,457,797                         1,116,912                        367,163
RECEIPTS
 Net sales                                                             11,592,042                     11,483,643                        19,164,879                            19,056,480
 Meals‐tax receipts                                                          782,699                        785,393                        1,314,664                            1,317,359
 All other collections                                                       638,053                        426,552                           892,807                               681,305
 DIP Loan advances                                                           550,000                        700,000                           550,000                               700,000
 TOTAL  RECEIPTS                                                       13,562,794             13,395,588                                21,922,350                 21,755,144
DISBURSEMENTS
 Payroll and payroll taxes                                              (5,368,277)                    (5,070,090)                       (8,473,883)                           (8,158,476)
 Employee benefits                                                         (466,957)                      (309,000)                         (468,420)                             (310,464)
 Meals‐tax remittances                                                     (755,801)                      (774,506)                      (1,697,404)                           (1,716,109)
 Food and paper                                                         (2,171,262)                    (2,101,100)                       (2,284,957)                           (2,214,795)
 Occupancy                                                              (1,208,698)                    (1,093,000)                       (1,210,353)                           (1,094,655)
 Utilities                                                                 (184,821)                      (358,940)                         (203,921)                             (378,040)
 POS fees                                                                            ‐                       (78,000)                                     ‐                         (78,000)
 Credit‐card processing fees                                               (175,484)                      (153,079)                         (175,484)                             (153,079)
 Repair and maintenance                                                    (513,064)                      (477,975)                         (590,551)                             (555,462)
 Supplies                                                                  (130,000)                      (130,000)                         (198,977)                             (198,977)
 Marketing expense                                                         (292,392)                      (361,400)                         (553,151)                             (622,159)
 Equipment rental                                                                   628                      (14,400)                                628                            (14,400)
 Insurances                                                                (328,333)                      (322,000)                         (328,333)                             (322,000)
 Professional fees, ordinary course                                                  ‐                       (42,400)                                     ‐                         (42,400)
 Business licenses & taxes                                                    (11,331)                       (21,530)                          (36,591)                             (46,791)
 All other operating disbursements                                         (340,577)                         (84,600)                       (432,690)                             (176,713)
 Capital expenditures                                                      (265,108)                      (125,000)                         (265,108)                             (125,000)
 DIP‐loan interest                                                                   ‐                              ‐                                     ‐                                 ‐
 DIP Loan payments                                                                   ‐                           ‐                                        ‐                               ‐
 Vendor deposits                                                           (162,207)                 (263,577)                              (398,630)                     (500,000)
 Pre‐petition claims                                                    (1,320,000)              (2,038,000)                             (3,270,000)                  (3,988,000)
 Professional fees, restructuring (escrow)                                 (675,048)                 (665,552)                           (1,067,048)                  (1,057,552)
 Professional fees, post‐sale and wind‐down                                          ‐                              ‐                                     ‐                               ‐
 All other sources / (uses)                                                          ‐                              ‐                                     ‐                               ‐

 TOTAL  DISBURSEMENTS                                                 (14,368,733)            (14,484,149)                             (21,654,875)                (21,753,071)


 NET CASH FLOW                                                        (805,938.19)              (1,088,561)                                   267,475                           2,072


Ending Bank Balance ‐ Operating Account                    $            1,255,910 $                369,235                  $            1,255,910 $                   369,235
Ending Book Balance ‐ remaining Cash Accounts                               314,097                                     ‐                     314,097                                   ‐
Total Ending Balance                                                     1,570,007                         369,235                        1,570,007                               369,235
                                                                               4
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                    FILING TO DATE
PGHC Holdings, Inc.                                                                                                                                    0
Papa Gino's Holdings Corp.                                                                                                                             0
Papa Gino's, Inc.                                                                                                                    (16,434,431)
Papa Gino's Franchising Corp.                                                                                                                  (6,911)
Papa Gino's/D'Angelo Card Services, Inc.                                                                                                       (6,521)
D'Angelo's Sandwich Shops, Inc.                                                                                                                        0
Delops, Inc.                                                                                                                            (5,191,800)
 Progressive Food, Inc.                                                                                                                                0
D'Angelo Franchising Corporation                                                                                                             (15,212)
D'Angelo Sandwich Shops Advertising Fund, Inc.                                           Non‐Debtor Affiliate                                  0
TOTAL  DISBURSEMENTS                                                                                                                 (21,654,875)

1. The accounting systems are not primarily designed to produce reports that are consistent with the requirements of the Office of the United 
States Trustee. The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All 
information presented is unaudited and subject to future adjustments as additional information is made available.
2. The Projected column reflects the DIP Budget exhibited in the Final Order Authorizing Secured Post‐Petition Financing 
in Docket 151, entered on November 30, 2018.  
3. The Projections were prepared using only the Bank of America operating account.  Funds at all other institutions are unavailable until swept 
into the operating account at the beginning of the next day.  They have been added to the Schedule of Cash Receipts and Disbursements to 
reflect total cash as presented in the balance sheet.
4. Disbursements in the period have been allocated based on the corresponding expense line items in the reporting 
period, except DIP interest and professional fees, which are allocated based on percentage of allocated disbursements.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW) 
Debtors                                                                                                                       Reporting Period: Nov  26 ‐ Dec 30, 2018 
                                                                              MOR‐1a
                                                                          BANK ACCOUNTS 1

                                                                                                                       Bank Account    Period‐end         Period‐end 
Debtor                                             Bank name                         Account type                        number       bank balance       book balance
PGHC Holdings, Inc.                                                none                                                                           0.00             0.00
Papa Gino's Holdings Corp.                                         none                                                                           0.00             0.00
Papa Gino's, Inc.                               Bank of America    Concentration Account ‐ Main Operating             ending in 7102     1,240,823.26     1,263,045.38
Papa Gino's, Inc.                               Bank of America    Credit Card Receivables 2                          ending in 9473             0.00       686,983.73
Papa Gino's, Inc.                               Bank of America    Utility Assurance ‐ Debtor in Possession           ending in 3246       221,423.42       221,423.42
Papa Gino's, Inc.                               Bank of America    PGHC Holdings, Inc. Checking                       ending in 1186             0.00             0.00
Papa Gino's, Inc.                               Bank of America    Global Cash Card                                   ending in 7102         6,259.16         5,000.00
Papa Gino's, Inc.                               Bank of America    Cash Depository Account for Papa Gino's, Inc. 3    ending in 8436             0.00       300,610.83
Papa Gino's, Inc.                               Citizens Bank      Cash Depository Account for Papa Gino's, Inc. 3    ending in 5123        27,537.17        27,537.17
Papa Gino's, Inc.                               Santander          Cash Depository Account for Papa Gino's, Inc. 3    ending in 7491        48,371.54        48,371.54
Papa Gino's, Inc.                               Lee Bank           Commercial Checking 3                              ending in 9506        12,367.15        12,367.15
Papa Gino's, Inc.                               TD Bank            Cash Depository Account for Papa Gino's, Inc. 3    ending in 6960         7,503.77         7,503.77
Papa Gino's, Inc.                               Bank of America    Payroll Checks                                     ending in 3987             0.00       (30,114.58)
Papa Gino's, Inc.                               Bank of America    Accounts Payable Checks                            ending in 9006             0.00      (603,077.31)
Papa Gino's, Inc.                               Bank of America    The Difference Card Harvard Pilgrim Health         ending in 9690             0.00             0.00
Papa Gino's Franchising  Corp.                  Bank of America    Franchise Account for Papa Gino's, Inc.            ending in 2715          4,500.80         4,500.80
Papa Gino's / D'Angelo Card Services, Inc.      Bank of America    Gift Card Sales Clearing Account                   ending in 2196        11,553.94        25,910.22
D'Angelo's Sandwich Shops, Inc.                                    none                                                                           0.00             0.00
                                                                                           2
Delops, Inc.                                    Bank of America    Credit Card Receivables                            ending in 9473             0.00       371,818.17
Delops, Inc.                                    Bank of America    Cash Depository Account for Delops, Inc. 3         ending in 4866             0.00       101,735.55
Delops, Inc.                                    Santander          Cash Depository Account for Delops, Inc. 3         ending in 7509        18,747.54        18,747.54
Delops, Inc.                                    Citizens Bank      Cash Depository Account for Delops, Inc. 3         ending in 2809        13,090.47        13,090.47
Delops, Inc.                                    TD Bank            Cash Depository Account for Delops, Inc. 3         ending in 6952         3,970.84         3,970.84
D'Angelo Franchising Corporation                Bank of America    Franchise Account for Delops, Inc.                 ending in 2799          4,266.09         4,266.09
Progressive Food, Inc.                                             none                                                                           0.00             0.00
D'Angelo Sandwich Shops Advertising Fund, Inc. Bank of America     Non‐Debtor Affiliate                               ending in 8756        41,996.71        17,993.85
TOTAL BALANCE                                                                                                                            1,662,411.86     2,501,684.63


1.  An attestation regarding the Debtors' bank statements and bank‐account reconciliations follows this schedule.
2.  Credit Card Receivables shown here are included in accounts receivable on the balance sheet as these amounts reflect the timing delay in receiving funds from the 
credit card processor.
3.  The balance represents in‐transit deposits at month‐end.
In re PGHC Holdings, Inc., et al.,                                                               Case No. 18‐12537 (MFW) 
Debtors                                                                            Reporting Period: Nov  26 ‐ Dec 30, 2018 




                                                    MOR‐1a
                                     ATTESTATION REGARDING BANK ACCOUNTS

The above‐captioned Debtors hereby submit this attestation regarding disbursement journals and bank‐account 
reconciliations in lieu of providing copies of bank statements and account reconciliations.
I attest that each of the bank accounts listed in the preceding schedule is reconciled to monthly bank statements. The 
Debtors' standard practice is to ensure that each bank account is reconciled to monthly bank statements for each fiscal 
month within 20 days after fiscal month end.



 /s/ Corey D. Wendland                                                     January 30, 2019
Signature of Authorized Individual                                         Date



Corey D. Wendland                                                          Chief Financial Officer
Printed Name of Authorized Individual                                      Title of Authorized Individual
In re PGHC Holdings, Inc., et al.,                                                                                                                                            Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                         Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                         MOR‐1b
                                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                 This schedule is to include all retained professional payments from case inception to current month.

                                                                Amount                                                      Check                Period amount paid             Case‐to‐date amount paid
                 Payee                   Period covered        approved                     Payor                   #/EFT      Date paid          Fees      Expenses               Fees        Expenses
CR3 Partners, LLC                       11/5/18 ‐ 11/30/18       113,753.62 Morris, Nichols, Arsht & Tunnell, LLP Wire            12/28/18      106,764.00       6,989.62      106,764.00       6,989.62
Morris, Nichols, Arsht & Tunnell, LLP                               none
Epiq Bankruptcy Solutions, LLC                                      none
Sitrick and Company                                                 none
North Point Advisors                                                none
Kelley Drye & Warren LLP                                            none
Bayard, P.A.                                                        none
Province, Inc.                                                      none

                                                                   113,753.62                                                                     106,764.00         6,989.62        106,764.00         6,989.62

Professional                                                 Role                                                            Notes
CR3 Partners, LLC                                            Debtors' financial advisor
Morris, Nichols, Arsht & Tunnell, LLP                        Debtors' counsel
Epiq Bankruptcy Solutions, LLC                               Debtors' noticing, claims and balloting agent
Sitrick and Company                                          Debtors' strategic communications counsel
North Point Advisors                                         Debtors' investment banker
Kelley Drye & Warren LLP                                     Counsel to the Official Committee of Unsecured Creditors, lead
Bayard, P.A.                                                 Counsel to the Official Committee of Unsecured Creditors, local
Province, Inc.                                               Financial advisor to the Official Committee of Unsecured Creditors
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                               CONSOLIDATED 
           Line Item Description                                                  Current Period        Cumulative Filing to Date 
    Revenue
       1 Restaurant Net Sales                                                                           12,827,005                                               20,473,222
       2 Meals Tax                                                                                          (829,597)                                             (1,324,724)
       3 Franchise Fees                                                                                       113,174                                                  178,021
       4 Other                                                                                                  39,923                                                   74,490
           Total Revenue                                                                                12,150,506                                   19,401,008
    Restaurant Costs
      10 Food and Paper Cost                                                                              3,312,394                                                5,286,293
      11 Restaurant Payroll & taxes                                                                       4,866,460                                                7,920,071
      12 Restaurant Benefits                                                                                  258,571                                                  500,307
      13 Restaurant Occupancy                                                                             1,385,285                                                2,058,562
      14 Restaurant Utilities                                                                                 474,755                                                  805,970
      15 POS fees                                                                                             126,290                                                  259,582
      16 Credit‐card processing fees                                                                          192,814                                                  495,659
      17 Restaurant Repair and maintenance                                                                    524,081                                                  872,996
      18 Restaurant Supplies                                                                                  121,870                                                  211,921
      19 Marketing expense                                                                                      12,043                                                   33,586
      20 Equipment rental                                                                                       37,073                                                   60,675
      21 Insurances                                                                                             47,552                                                   95,104
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                            182,208                                                  348,508
      24 Other                                                                                                  23,684                                                   59,423
           Total Restaurant Costs                                                                       11,565,082                                   19,008,657
    Operating Expenses
      31 Payroll & taxes                                                                                      713,098                                              1,195,316
      32 Employee benefits & training                                                                           83,533                                                 158,784
      33 Occupancy                                                                                              52,194                                                   91,527
      34 Utilities                                                                                              31,119                                                   61,900
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                            14,143                                                   30,781
      37 Repair and maintenance                                                                                 36,611                                                   55,037
      38 Supplies                                                                                                 7,034                                                    9,666
      39 Marketing expense                                                                                    420,807                                                  766,037
      40 Equipment rental                                                                                         7,464                                                  13,612
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                   241,706                                                  386,307
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                    1,690                                                    3,829
           Total Operating Expenses                                                                       1,609,399                                     2,772,796

           Total Operating Income                                                                        (1,023,975)                                    (2,380,445)

           Total Other Expenses 2                                                                             993,994                                     1,556,395
                                         2
       89 Total Reorganization Expenses                                                                       551,056                                     1,113,914

           Net Income (Loss)                                                                             (2,569,024)                                    (5,050,754)


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                              PGHC Holdings, Inc. 
           Line Item Description                                                  Current Period         Cumulative Filing to Date 
    Revenue                                                                                    Q                                                         D
       1 Restaurant Net Sales                                                                                              ‐                                                        ‐
       2 Meals Tax                                                                                                         ‐                                                        ‐
       3 Franchise Fees                                                                                                    ‐                                                        ‐
       4 Other                                                                                                             ‐                                                        ‐
           Total Revenue                                                                                                   ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                               ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                        ‐                                                        ‐
      12 Restaurant Benefits                                                                                               ‐                                                        ‐
      13 Restaurant Occupancy                                                                                              ‐                                                        ‐
      14 Restaurant Utilities                                                                                              ‐                                                        ‐
      15 POS fees                                                                                                          ‐                                                        ‐
      16 Credit‐card processing fees                                                                                       ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                                 ‐                                                        ‐
      18 Restaurant Supplies                                                                                               ‐                                                        ‐
      19 Marketing expense                                                                                                 ‐                                                        ‐
      20 Equipment rental                                                                                                  ‐                                                        ‐
      21 Insurances                                                                                                        ‐                                                        ‐
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                                         ‐                                                        ‐
      24 Other                                                                                                             ‐                                                        ‐
           Total Restaurant Costs                                                                                          ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                                   ‐                                                        ‐
      32 Employee benefits & training                                                                                      ‐                                                        ‐
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                         ‐                                                        ‐
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                       ‐                                                        ‐
      37 Repair and maintenance                                                                                            ‐                                                        ‐
      38 Supplies                                                                                                          ‐                                                        ‐
      39 Marketing expense                                                                                                 ‐                                                        ‐
      40 Equipment rental                                                                                                  ‐                                                        ‐
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                                ‐                                                        ‐
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                                        ‐                                                      ‐

           Total Operating Income                                                                                          ‐                                                      ‐

           Total Other Expenses 2                                                                                          ‐                                                      ‐
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                               ‐                                                      ‐


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                           Papa Gino's Holdings Corp. 
           Line Item Description                                                  Current Period          Cumulative Filing to Date 
    Revenue                                                                                  XXX                                                      XXX
       1 Restaurant Net Sales                                                                                              ‐                                                        ‐
       2 Meals Tax                                                                                                         ‐                                                        ‐
       3 Franchise Fees                                                                                                    ‐                                                        ‐
       4 Other                                                                                                             ‐                                                        ‐
           Total Revenue                                                                                                   ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                               ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                        ‐                                                        ‐
      12 Restaurant Benefits                                                                                               ‐                                                        ‐
      13 Restaurant Occupancy                                                                                              ‐                                                        ‐
      14 Restaurant Utilities                                                                                              ‐                                                        ‐
      15 POS fees                                                                                                          ‐                                                        ‐
      16 Credit‐card processing fees                                                                                       ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                                 ‐                                                        ‐
      18 Restaurant Supplies                                                                                               ‐                                                        ‐
      19 Marketing expense                                                                                                 ‐                                                        ‐
      20 Equipment rental                                                                                                  ‐                                                        ‐
      21 Insurances                                                                                                        ‐                                                        ‐
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                                         ‐                                                        ‐
      24 Other                                                                                                             ‐                                                        ‐
           Total Restaurant Costs                                                                                          ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                                   ‐                                                        ‐
      32 Employee benefits & training                                                                                      ‐                                                        ‐
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                         ‐                                                        ‐
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                       ‐                                                        ‐
      37 Repair and maintenance                                                                                            ‐                                                        ‐
      38 Supplies                                                                                                          ‐                                                        ‐
      39 Marketing expense                                                                                                 ‐                                                        ‐
      40 Equipment rental                                                                                                  ‐                                                        ‐
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                                ‐                                                        ‐
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                                        ‐                                                      ‐

           Total Operating Income                                                                                          ‐                                                      ‐

           Total Other Expenses 2                                                                                          ‐                                                      ‐
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                               ‐                                                      ‐


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                                Papa Gino's, Inc. 
           Line Item Description                                                  Current Period          Cumulative Filing to Date 
    Revenue                                                                                     S                                                        F
       1 Restaurant Net Sales                                                                             9,601,735                                              15,362,474
       2 Meals Tax                                                                                          (612,109)                                                (980,199)
       3 Franchise Fees                                                                                                    ‐                                                        ‐
       4 Other                                                                                                  32,986                                                   54,489
           Total Revenue                                                                                  9,022,613                                   14,436,764
    Restaurant Costs
      10 Food and Paper Cost                                                                              2,373,315                                                3,808,422
      11 Restaurant Payroll & taxes                                                                       3,800,614                                                6,146,685
      12 Restaurant Benefits                                                                                  179,498                                                  348,711
      13 Restaurant Occupancy                                                                                 924,216                                              1,422,682
      14 Restaurant Utilities                                                                                 364,278                                                  624,126
      15 POS fees                                                                                               82,797                                                 169,215
      16 Credit‐card processing fees                                                                          148,115                                                  420,604
      17 Restaurant Repair and maintenance                                                                    427,864                                                  697,840
      18 Restaurant Supplies                                                                                    95,212                                                 154,372
      19 Marketing expense                                                                                        9,767                                                  24,652
      20 Equipment rental                                                                                       36,542                                                   53,273
      21 Insurances                                                                                             33,705                                                   67,410
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                            133,085                                                  255,041
      24 Other                                                                                                  21,717                                                   56,236
           Total Restaurant Costs                                                                         8,630,726                                   14,249,271
    Operating Expenses
      31 Payroll & taxes                                                                                      567,399                                                  958,789
      32 Employee benefits & training                                                                           63,971                                                 120,229
      33 Occupancy                                                                                              52,194                                                   91,527
      34 Utilities                                                                                              30,079                                                   60,161
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                            14,057                                                   30,617
      37 Repair and maintenance                                                                                 33,629                                                   48,296
      38 Supplies                                                                                                 6,794                                                    9,410
      39 Marketing expense                                                                                    347,559                                                  614,840
      40 Equipment rental                                                                                         7,439                                                  13,587
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                   211,287                                                  332,707
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                    1,690                                                    3,829
           Total Operating Expenses                                                                       1,336,097                                     2,283,992

           Total Operating Income                                                                           (944,210)                                    (2,096,499)

           Total Other Expenses 2                                                                             944,490                                     1,433,406
                                         2
       89 Total Reorganization Expenses                                                                       551,056                                     1,113,914

           Net Income (Loss)                                                                             (2,439,756)                                    (4,643,818)


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                         Papa Gino's Franchising Corp. 
           Line Item Description                                                  Current Period          Cumulative Filing to Date 
    Revenue                                                                                     T                                                        G
       1 Restaurant Net Sales                                                                                              ‐                                                        ‐
       2 Meals Tax                                                                                                         ‐                                                        ‐
       3 Franchise Fees                                                                                         12,231                                                   24,029
       4 Other                                                                                                             ‐                                                        ‐
           Total Revenue                                                                                        12,231                                           24,029
    Restaurant Costs
      10 Food and Paper Cost                                                                                               ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                        ‐                                                        ‐
      12 Restaurant Benefits                                                                                               ‐                                                        ‐
      13 Restaurant Occupancy                                                                                              ‐                                                        ‐
      14 Restaurant Utilities                                                                                              ‐                                                        ‐
      15 POS fees                                                                                                          ‐                                                        ‐
      16 Credit‐card processing fees                                                                                       ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                                 ‐                                                        ‐
      18 Restaurant Supplies                                                                                               ‐                                                        ‐
      19 Marketing expense                                                                                                 ‐                                                        ‐
      20 Equipment rental                                                                                                  ‐                                                        ‐
      21 Insurances                                                                                                        ‐                                                        ‐
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                                         ‐                                                        ‐
      24 Other                                                                                                             ‐                                                        ‐
           Total Restaurant Costs                                                                                          ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                          4,220                                                    6,430
      32 Employee benefits & training                                                                                417                                                      697
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                         ‐                                                        ‐
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                       ‐                                                        ‐
      37 Repair and maintenance                                                                                            ‐                                                        ‐
      38 Supplies                                                                                                          ‐                                                        ‐
      39 Marketing expense                                                                                                 ‐                                                        ‐
      40 Equipment rental                                                                                                  ‐                                                        ‐
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                                ‐                                                        ‐
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                               4,637                                             7,127

           Total Operating Income                                                                                 7,594                                           16,902

           Total Other Expenses 2                                                                                          ‐                                                      ‐
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                      7,594                                           16,902


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                    Papa Gino's/D'Angelo Card Service, Inc. 
           Line Item Description                                                  Current Period        Cumulative Filing to Date 
    Revenue                                                                                    U                                                         H
       1 Restaurant Net Sales                                                                                              ‐                                                        ‐
       2 Meals Tax                                                                                                         ‐                                                        ‐
       3 Franchise Fees                                                                                                    ‐                                                        ‐
       4 Other                                                                                                             ‐                                                        ‐
           Total Revenue                                                                                                   ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                               ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                        ‐                                                        ‐
      12 Restaurant Benefits                                                                                               ‐                                                        ‐
      13 Restaurant Occupancy                                                                                              ‐                                                        ‐
      14 Restaurant Utilities                                                                                              ‐                                                        ‐
      15 POS fees                                                                                                          ‐                                                        ‐
      16 Credit‐card processing fees                                                                                       ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                                 ‐                                                        ‐
      18 Restaurant Supplies                                                                                               ‐                                                        ‐
      19 Marketing expense                                                                                                 ‐                                                        ‐
      20 Equipment rental                                                                                                  ‐                                                        ‐
      21 Insurances                                                                                                        ‐                                                        ‐
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                                         ‐                                                        ‐
      24 Other                                                                                                             ‐                                                        ‐
           Total Restaurant Costs                                                                                          ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                                   ‐                                                        ‐
      32 Employee benefits & training                                                                                      ‐                                                        ‐
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                         ‐                                                        ‐
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                       ‐                                                        ‐
      37 Repair and maintenance                                                                                   1,700                                                    3,400
      38 Supplies                                                                                                          ‐                                                        ‐
      39 Marketing expense                                                                                                 ‐                                                        ‐
      40 Equipment rental                                                                                                  ‐                                                        ‐
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                       3,082                                                    3,923
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                               4,782                                             7,323

           Total Operating Income                                                                                (4,782)                                            (7,323)

           Total Other Expenses 2                                                                                          ‐                                                      ‐
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                     (4,782)                                            (7,323)


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                        D'Angelo's Sandwich Shops, Inc. 
           Line Item Description                                                  Current Period         Cumulative Filing to Date 
    Revenue                                                                                  XXX                                                      XXX
       1 Restaurant Net Sales                                                                                              ‐                                                        ‐
       2 Meals Tax                                                                                                         ‐                                                        ‐
       3 Franchise Fees                                                                                                    ‐                                                        ‐
       4 Other                                                                                                             ‐                                                        ‐
           Total Revenue                                                                                                   ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                               ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                        ‐                                                        ‐
      12 Restaurant Benefits                                                                                               ‐                                                        ‐
      13 Restaurant Occupancy                                                                                              ‐                                                        ‐
      14 Restaurant Utilities                                                                                              ‐                                                        ‐
      15 POS fees                                                                                                          ‐                                                        ‐
      16 Credit‐card processing fees                                                                                       ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                                 ‐                                                        ‐
      18 Restaurant Supplies                                                                                               ‐                                                        ‐
      19 Marketing expense                                                                                                 ‐                                                        ‐
      20 Equipment rental                                                                                                  ‐                                                        ‐
      21 Insurances                                                                                                        ‐                                                        ‐
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                                         ‐                                                        ‐
      24 Other                                                                                                             ‐                                                        ‐
           Total Restaurant Costs                                                                                          ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                                   ‐                                                        ‐
      32 Employee benefits & training                                                                                      ‐                                                        ‐
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                         ‐                                                        ‐
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                       ‐                                                        ‐
      37 Repair and maintenance                                                                                            ‐                                                        ‐
      38 Supplies                                                                                                          ‐                                                        ‐
      39 Marketing expense                                                                                                 ‐                                                        ‐
      40 Equipment rental                                                                                                  ‐                                                        ‐
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                                ‐                                                        ‐
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                                        ‐                                                      ‐

           Total Operating Income                                                                                          ‐                                                      ‐

           Total Other Expenses 2                                                                                          ‐                                                      ‐
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                               ‐                                                      ‐


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                                                  Delops, Inc. 
           Line Item Description                                                  Current Period                          Cumulative Filing to Date 
    Revenue                                                                                     V                                                        I
       1 Restaurant Net Sales                                                                             3,225,270                                                5,110,748
       2 Meals Tax                                                                                          (217,489)                                                (344,525)
       3 Franchise Fees                                                                                                    ‐                                                        ‐
       4 Other                                                                                                    6,937                                                  20,001
           Total Revenue                                                                                  3,014,718                                     4,786,223
    Restaurant Costs
      10 Food and Paper Cost                                                                                  939,079                                              1,477,870
      11 Restaurant Payroll & taxes                                                                       1,065,846                                                1,773,386
      12 Restaurant Benefits                                                                                    79,074                                                 151,596
      13 Restaurant Occupancy                                                                                 461,070                                                  635,880
      14 Restaurant Utilities                                                                                 110,476                                                  181,845
      15 POS fees                                                                                               43,493                                                   90,367
      16 Credit‐card processing fees                                                                            44,699                                                   75,055
      17 Restaurant Repair and maintenance                                                                      96,217                                                 175,156
      18 Restaurant Supplies                                                                                    26,658                                                   57,548
      19 Marketing expense                                                                                        2,276                                                    8,934
      20 Equipment rental                                                                                            531                                                   7,402
      21 Insurances                                                                                             13,847                                                   27,694
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                              49,122                                                   93,467
      24 Other                                                                                                    1,968                                                    3,186
           Total Restaurant Costs                                                                         2,934,356                                     4,759,386
    Operating Expenses
      31 Payroll & taxes                                                                                      133,351                                                  216,814
      32 Employee benefits & training                                                                           17,402                                                   35,168
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                   896                                                   1,473
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                       ‐                                                        ‐
      37 Repair and maintenance                                                                                   1,282                                                    3,340
      38 Supplies                                                                                                    240                                                      256
      39 Marketing expense                                                                                      92,672                                                 182,186
      40 Equipment rental                                                                                               25                                                       25
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                       8,328                                                  19,262
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                           254,196                                         458,525

           Total Operating Income                                                                           (173,833)                                       (431,688)

           Total Other Expenses 2                                                                               49,504                                         122,989
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                (223,337)                                       (554,678)


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                             Progressive Foods, Inc. 
           Line Item Description                                                  Current Period          Cumulative Filing to Date 
    Revenue                                                                                    W                                                         J
       1 Restaurant Net Sales                                                                                              ‐                                                        ‐
       2 Meals Tax                                                                                                         ‐                                                        ‐
       3 Franchise Fees                                                                                                    ‐                                                        ‐
       4 Other                                                                                                             ‐                                                        ‐
           Total Revenue                                                                                                   ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                               ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                        ‐                                                        ‐
      12 Restaurant Benefits                                                                                               ‐                                                        ‐
      13 Restaurant Occupancy                                                                                              ‐                                                        ‐
      14 Restaurant Utilities                                                                                              ‐                                                        ‐
      15 POS fees                                                                                                          ‐                                                        ‐
      16 Credit‐card processing fees                                                                                       ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                                 ‐                                                        ‐
      18 Restaurant Supplies                                                                                               ‐                                                        ‐
      19 Marketing expense                                                                                                 ‐                                                        ‐
      20 Equipment rental                                                                                                  ‐                                                        ‐
      21 Insurances                                                                                                        ‐                                                        ‐
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                                         ‐                                                        ‐
      24 Other                                                                                                             ‐                                                        ‐
           Total Restaurant Costs                                                                                          ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                                   ‐                                                        ‐
      32 Employee benefits & training                                                                                      ‐                                                        ‐
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                         ‐                                                        ‐
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                       ‐                                                        ‐
      37 Repair and maintenance                                                                                            ‐                                                        ‐
      38 Supplies                                                                                                          ‐                                                        ‐
      39 Marketing expense                                                                                                 ‐                                                        ‐
      40 Equipment rental                                                                                                  ‐                                                        ‐
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                                ‐                                                        ‐
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                                        ‐                                                      ‐

           Total Operating Income                                                                                          ‐                                                      ‐

           Total Other Expenses 2                                                                                          ‐                                                      ‐
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                               ‐                                                      ‐


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                       D'Angelo Franchising Corporation 
           Line Item Description                                                  Current Period         Cumulative Filing to Date 
    Revenue                                                                                     X                                                        K
       1 Restaurant Net Sales                                                                                              ‐                                                        ‐
       2 Meals Tax                                                                                                         ‐                                                        ‐
       3 Franchise Fees                                                                                       100,943                                                  153,992
       4 Other                                                                                                             ‐                                                        ‐
           Total Revenue                                                                                      100,943                                         153,992
    Restaurant Costs
      10 Food and Paper Cost                                                                                               ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                        ‐                                                        ‐
      12 Restaurant Benefits                                                                                               ‐                                                        ‐
      13 Restaurant Occupancy                                                                                              ‐                                                        ‐
      14 Restaurant Utilities                                                                                              ‐                                                        ‐
      15 POS fees                                                                                                          ‐                                                        ‐
      16 Credit‐card processing fees                                                                                       ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                                 ‐                                                        ‐
      18 Restaurant Supplies                                                                                               ‐                                                        ‐
      19 Marketing expense                                                                                                 ‐                                                        ‐
      20 Equipment rental                                                                                                  ‐                                                        ‐
      21 Insurances                                                                                                        ‐                                                        ‐
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                                         ‐                                                        ‐
      24 Other                                                                                                             ‐                                                        ‐
           Total Restaurant Costs                                                                                          ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                          8,128                                                  13,284
      32 Employee benefits & training                                                                             1,497                                                    2,444
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                      62                                                    102
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                       ‐                                                        ‐
      37 Repair and maintenance                                                                                            ‐                                                        ‐
      38 Supplies                                                                                                          ‐                                                        ‐
      39 Marketing expense                                                                                                 ‐                                                        ‐
      40 Equipment rental                                                                                                  ‐                                                        ‐
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                                ‐                                                        ‐
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                               9,687                                           15,829

           Total Operating Income                                                                               91,257                                         138,163

           Total Other Expenses 2                                                                                          ‐                                                      ‐
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                    91,257                                         138,163


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW)
Debtors                                                      MOR‐2                                                                      Period:  Nov 26 ‐ Dec 30, 2018
                                              STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                              D'Angelo Sandwich Shops Advertising Fund, Inc. 
           Line Item Description                                                Current Period        Cumulative Filing to Date 
    Revenue                                                                                     Y                                                        L
       1 Restaurant Net Sales                                                                                              ‐                                                        ‐
       2 Meals Tax                                                                                                         ‐                                                        ‐
       3 Franchise Fees                                                                                                    ‐                                                        ‐
       4 Other                                                                                                             ‐                                                        ‐
           Total Revenue                                                                                                   ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                               ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                        ‐                                                        ‐
      12 Restaurant Benefits                                                                                               ‐                                                        ‐
      13 Restaurant Occupancy                                                                                              ‐                                                        ‐
      14 Restaurant Utilities                                                                                              ‐                                                        ‐
      15 POS fees                                                                                                          ‐                                                        ‐
      16 Credit‐card processing fees                                                                                       ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                                 ‐                                                        ‐
      18 Restaurant Supplies                                                                                               ‐                                                        ‐
      19 Marketing expense                                                                                                 ‐                                                        ‐
      20 Equipment rental                                                                                                  ‐                                                        ‐
      21 Insurances                                                                                                        ‐                                                        ‐
      22 Professional fees, ordinary course                                                                                ‐                                                        ‐
      23 Business licenses & taxes                                                                                         ‐                                                        ‐
      24 Other                                                                                                             ‐                                                        ‐
           Total Restaurant Costs                                                                                          ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                                   ‐                                                        ‐
      32 Employee benefits & training                                                                                245                                                      245
      33 Occupancy                                                                                                         ‐                                                        ‐
      34 Utilities                                                                                                      82                                                    164
      35 POS fees                                                                                                          ‐                                                        ‐
      36 Credit‐card processing fees                                                                                    87                                                    164
      37 Repair and maintenance                                                                                            ‐                                                        ‐
      38 Supplies                                                                                                          ‐                                                        ‐
      39 Marketing expense                                                                                     (19,424)                                                 (30,989)
      40 Equipment rental                                                                                                  ‐                                                        ‐
      41 Insurances                                                                                                        ‐                                                        ‐
      42 Professional fees, ordinary course                                                                     19,009                                                   30,415
      43 Business licenses & taxes                                                                                         ‐                                                        ‐
      44 Other                                                                                                             ‐                                                        ‐
           Total Operating Expenses                                                                                      (0)                                                    (0)

           Total Operating Income                                                                                         0                                                     0

           Total Other Expenses 2                                                                                          ‐                                                      ‐
                                         2
       89 Total Reorganization Expenses                                                                                    ‐                                                      ‐

           Net Income (Loss)                                                                                              0                                                     0


 1. The accounting systems are not primarily designed to produce report s that are consistent with the requirements of the Office of
 the United Stat es Trust ee. The information herein is provided to fulfill t he requirements of the Office of the United States Trustee. All
 information contained herein is unaudited and subject to future adjustments.

 2. See the cont inuation sheet following Schedule MOR-2 for addi t ional detail regarding these line i tems.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                   Period:  Nov 26 ‐ Dec 30, 2018

                                                                                                       CONSOLIDATED 
                 Line Item Description                                                  Current Period          Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                   456,047                                                      763,102
            62 Amortization Expense                                                                                     33,789                                                     114,119
            61 Non‐Recurring Gain/Loss                                                                                161,520                                                      327,665
            99 FV of Warrant                                                                                                      ‐                                                            ‐
            99 Stock‐based compensation                                                                                           ‐                                                            ‐
            63 Interest Income                                                                                              (157)                                                        (283)
            64 Interest Expense                                                                                       333,794                                                      333,791
            65 Income Taxes                                                                                               9,000                                                      18,000
            66 MA/NH Business Tax                                                                                                 ‐                                                            ‐

                 Total Other Expenses                                                                                 993,994                                          1,556,395

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                        150,720                                                      291,165
             81 Professional fees,  Debtors' counsel                                                                  110,344                                                      397,881
             82 Professional fees,  Debtors' investment banker                                                                    ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                      22,965                                                       82,842
             84 Professional fees, UCC's financial advisor                                                            123,482                                                      123,482
             86 U.S. Trustee fees                                                                                     143,544                                                      218,544
             87 DIP‐loan interest                                                                                                 ‐                                                            ‐
             88 Professional fees, post‐sale and wind‐down                                                                        ‐                                                            ‐

                 Total Reorganization Expenses                                                                        551,056                                          1,113,914




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                                       PGHC Holdings, Inc. 
                 Line Item Description                                                   Current Period            Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                                ‐                                                            ‐
            62 Amortization Expense                                                                                                ‐                                                            ‐
            61 Non‐Recurring Gain/Loss                                                                                             ‐                                                            ‐
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                              ‐                                                          ‐

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                                   Papa Gino's Holdings Corp. 
                 Line Item Description                                                   Current Period            Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                                ‐                                                            ‐
            62 Amortization Expense                                                                                                ‐                                                            ‐
            61 Non‐Recurring Gain/Loss                                                                                             ‐                                                            ‐
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                              ‐                                                          ‐

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                                        Papa Gino's, Inc. 
                 Line Item Description                                                   Current Period            Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                   397,267                                                      670,044
            62 Amortization Expense                                                                                     47,675                                                       93,386
            61 Non‐Recurring Gain/Loss                                                                                156,911                                                      318,467
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                               (157)                                                        (283)
            64 Interest Expense                                                                                       333,794                                                      333,791
            65 Income Taxes                                                                                                9,000                                                     18,000
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                 944,490                                          1,433,406

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                        150,720                                                      291,165
             81 Professional fees,  Debtors' counsel                                                                  110,344                                                      397,881
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                      22,965                                                       82,842
             84 Professional fees, UCC's financial advisor                                                            123,482                                                      123,482
             86 U.S. Trustee fees                                                                                     143,544                                                      218,544
             87 DIP‐loan interest                                                                                                  ‐                                                            ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                            ‐

                 Total Reorganization Expenses                                                                        551,056                                          1,113,914




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                                  Papa Gino's Franchising Corp. 
                 Line Item Description                                                   Current Period             Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                                ‐                                                            ‐
            62 Amortization Expense                                                                                                ‐                                                            ‐
            61 Non‐Recurring Gain/Loss                                                                                             ‐                                                            ‐
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                              ‐                                                          ‐

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                           Papa Gino's / D'Angelo Card Services, Inc. 
                 Line Item Description                                                   Current Period            Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                                ‐                                                            ‐
            62 Amortization Expense                                                                                                ‐                                                            ‐
            61 Non‐Recurring Gain/Loss                                                                                             ‐                                                            ‐
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                              ‐                                                          ‐

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                                D'Angelo's Sandwich Shops, Inc. 
                 Line Item Description                                                   Current Period           Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                                ‐                                                            ‐
            62 Amortization Expense                                                                                                ‐                                                            ‐
            61 Non‐Recurring Gain/Loss                                                                                             ‐                                                            ‐
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                              ‐                                                          ‐

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                                                           Delops, Inc.
                 Line Item Description                                                   Current Period                              Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                     58,780                                                       93,058
            62 Amortization Expense                                                                                    (13,886)                                                      20,734
            61 Non‐Recurring Gain/Loss                                                                                     4,609                                                        9,198
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                   49,504                                             122,989

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                                     Progressive Foods, Inc. 
                 Line Item Description                                                   Current Period            Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                                ‐                                                            ‐
            62 Amortization Expense                                                                                                ‐                                                            ‐
            61 Non‐Recurring Gain/Loss                                                                                             ‐                                                            ‐
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                              ‐                                                          ‐

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                               D'Angelo Franchising Corporation 
                 Line Item Description                                                   Current Period            Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                                ‐                                                            ‐
            62 Amortization Expense                                                                                                ‐                                                            ‐
            61 Non‐Recurring Gain/Loss                                                                                             ‐                                                            ‐
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                              ‐                                                          ‐

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                         MOR‐2 CONTINUATION SHEET                                                                                 Case No. 18‐12537 (MFR)
Debtors                                               STATEMENT OF OPERATIONS (UNAUDITED) *                                                                    Period:  Nov 26 ‐ Dec 30, 2018

                                                                                       D'Angelo Sandwich Shops Advertising Fund, Inc. 
                 Line Item Description                                                  Current Period          Cumulative Filing to Date 
           Other Expenses
            60 Depreciation Expense                                                                                                ‐                                                            ‐
            62 Amortization Expense                                                                                                ‐                                                            ‐
            61 Non‐Recurring Gain/Loss                                                                                             ‐                                                            ‐
            99 FV of Warrant                                                                                                       ‐                                                            ‐
            99 Stock‐based compensation                                                                                            ‐                                                            ‐
            63 Interest Income                                                                                                     ‐                                                            ‐
            64 Interest Expense                                                                                                    ‐                                                            ‐
            65 Income Taxes                                                                                                        ‐                                                            ‐
            66 MA/NH Business Tax                                                                                                  ‐                                                            ‐

                 Total Other Expenses                                                                                              ‐                                                          ‐

           Reorganization Expenses
             80 Professional fees,  Debtors' financial advisor                                                                     ‐                                                            ‐
             81 Professional fees,  Debtors' counsel                                                                               ‐                                                            ‐
             82 Professional fees,  Debtors' investment banker                                                                     ‐                                                            ‐
             83 Professional fees,  Debtors' claims/noticing agent                                                                 ‐                                                            ‐
             84 Professional fees, UCC's financial advisor
             86 U.S. Trustee fees                                                                                                  ‐                                                          ‐
             87 DIP‐loan interest                                                                                                  ‐                                                          ‐
             88 Professional fees, post‐sale and wind‐down                                                                         ‐                                                          ‐

                 Total Reorganization Expenses                                                                                     ‐                                                          ‐




 * The accounting systems are not primarily designed to produce reports t hat are consist ent with the requirement s o f t he Office of the United States
 Trustee. The information herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
 unaudited and subject to fut ure adjust ments.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                    Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                            Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                                           CONSOLIDATED
                          Line Item Description                                                         Current Period                                                            Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                         1,570,007                                                                1,116,912
                     11   Accounts receivable                                                                                                   497,562                                                              2,093,942
                     12   Other receivables                                                                                                 1,271,538                                                                    281,440
                     13   Intercompany receivable                                                                                                       ‐                                                                        ‐
                     14   Inventory                                                                                                         1,122,472                                                                1,267,321
                     16   Prepaid expenses                                                                                                  1,037,714                                                                2,054,021
                          Total current assets                                                                                              5,499,293                                                                6,813,636
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                          20,390,059                                                               20,336,488
                     21   Machinery and Equipment                                                                                         50,499,996                                                               50,586,685
                     22   Office Furniture and Fixtures                                                                                         137,283                                                                  137,283
                     23   Software                                                                                                          3,395,884                                                                3,395,884
                     24   Construction In Process                                                                                               572,511                                                                  456,233
                     25   Less: Accumulated depreciation                                                                                 (56,401,487)                                                             (55,997,847)
                          Net property, plant and equipment                                                                               18,594,246                                                               18,914,726
                          Other assets
                     30   Tradenames (net)                                                                                                24,409,875                                                               24,564,858
                     32   Restaurant Leases (net)                                                                                                 91,571                                                                   50,706
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                333,794
                     34   Utility Deposits                                                                                                      216,483                                                                    54,276
                     35   Other Assets                                                                                                          282,806                                                                  171,472
                          Total other assets                                                                                              25,000,735                                                               25,175,106
                          TOTAL ASSETS                                                                                                    49,094,274                                                      50,903,468
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                     5,245,798                                                                    107,719
                    52 Accrued compensation and benefits                                                                                    1,789,287                                                                            ‐
                    54 Accrued expenses                                                                                                     1,441,275                                                                      42,878
                    56 Accrued taxes                                                                                                        1,732,525                                                                        1,850
                    58 Accrued interest                                                                                                                 ‐                                                                        ‐
                    60 Accrued lease obligations                                                                                                590,204                                                                          ‐
                    70 Gift cards, net of breakage                                                                                              581,358                                                                          ‐
                    72 Loyalty Points                                                                                                           287,671                                                                          ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                        ‐
                    80 Deferred revenue                                                                                                         644,985                                                                          ‐
                    82 Deferred tax liability                                                                                               1,692,837                                                                            ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                        ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                        ‐
                    94 Other liabilities                                                                                                              (283)                                                                      ‐
                        Total liabilities not subject to compromise                                                                       14,005,657                                                                    152,447
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                  6,343,243                                                                9,375,460
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                            2,628,260
                    154   Accrued expenses                                                                                                  2,056,987                                                                2,315,849
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                            1,391,351
                    158   Accrued interest                                                                                                      370,860                                                                  370,860
                    160   Accrued lease obligations                                                                                         5,534,058                                                                6,079,874
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                479,514
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                322,232
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                    8,708
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                750,931
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                            1,692,837
                    190   Current Portion of Long‐Term Debt                                                                               19,027,302                                                               18,477,302
                    192   Long‐Term Debt                                                                                                  73,725,459                                                               73,725,459
                    194   Other liabilities                                                                                                     (45,758)                                                                 (45,758)
                          Total liabilities subject to compromise                                                                      107,012,151                                                              117,572,879

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                             37,443,817                                                               37,443,817
                     96   Additional paid‐in capital                                                                                        2,034,313                                                                2,034,313
                     97   Member Capital                                                                                                 (11,604,102)                                                             (11,604,102)
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                       (94,746,808)                                                             (94,695,886)
                     99   Retained earnings (losses), post‐petition                                                                        (5,050,754)                                                                           ‐
                          Total owners' equity                                                                                          (71,923,534)                                                             (66,821,858)
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                            49,094,274                                                      50,903,468

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                    Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                            Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                       PGHC Holdings, Inc. 
                          Line Item Description                                                          Current Period                    Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                                     ‐                                                                      ‐
                     11   Accounts receivable                                                                                                           ‐                                                                      ‐
                     12   Other receivables                                                                                                             ‐                                                                      ‐
                     13   Intercompany receivable                                                                                         37,490,833                                                             37,490,833
                     14   Inventory                                                                                                                     ‐                                                                      ‐
                     16   Prepaid expenses                                                                                                              ‐                                                                      ‐
                          Total current assets                                                                                            37,490,833                                                             37,490,833
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                                        ‐                                                                      ‐
                     21   Machinery and Equipment                                                                                                       ‐                                                                      ‐
                     22   Office Furniture and Fixtures                                                                                                 ‐                                                                      ‐
                     23   Software                                                                                                                      ‐                                                                      ‐
                     24   Construction In Process                                                                                                       ‐                                                                      ‐
                     25   Less: Accumulated depreciation                                                                                                ‐                                                                      ‐
                          Net property, plant and equipment                                                                                             ‐                                                                      ‐
                          Other assets
                     30   Tradenames (net)                                                                                                              ‐                                                                      ‐
                     32   Restaurant Leases (net)                                                                                                       ‐                                                                      ‐
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                      ‐
                     34   Utility Deposits                                                                                                              ‐                                                                      ‐
                     35   Other Assets                                                                                                                  ‐                                                                      ‐
                          Total other assets                                                                                                            ‐                                                                      ‐
                          TOTAL ASSETS                                                                                                    37,490,833                                                      37,490,833
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                                 ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                                ‐                                                                      ‐
                    54 Accrued expenses                                                                                                                 ‐                                                                      ‐
                    56 Accrued taxes                                                                                                                    ‐                                                                      ‐
                    58 Accrued interest                                                                                                                 ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                        ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                      ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                      ‐
                    80 Deferred revenue                                                                                                                 ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                      ‐
                    94 Other liabilities                                                                                                                ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                                     ‐                                                                      ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                              ‐                                                                      ‐
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                                      ‐
                    154   Accrued expenses                                                                                                              ‐                                                                      ‐
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                      ‐
                    158   Accrued interest                                                                                                              ‐                                                                      ‐
                    160   Accrued lease obligations                                                                                                     ‐                                                                      ‐
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                      ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                      ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                      ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                      ‐
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                      ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                      ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                      ‐
                    194   Other liabilities                                                                                                             ‐                                                                      ‐
                          Total liabilities subject to compromise                                                                                       ‐                                                                      ‐

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                             37,490,833                                                             37,490,833
                     96   Additional paid‐in capital                                                                                                    ‐                                                                      ‐
                     97   Member Capital                                                                                                                ‐                                                                      ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                                      ‐                                                                      ‐
                     99   Retained earnings (losses), post‐petition                                                                                     ‐                                                                      ‐
                          Total owners' equity                                                                                            37,490,833                                                             37,490,833
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                            37,490,833                                                      37,490,833

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                    Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                            Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                    Papa Gino's Holdings Corp. 
                          Line Item Description                                                          Current Period                    Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                                     ‐                                                                      ‐
                     11   Accounts receivable                                                                                                           ‐                                                                      ‐
                     12   Other receivables                                                                                                             ‐                                                                      ‐
                     13   Intercompany receivable                                                                                                       ‐                                                                      ‐
                     14   Inventory                                                                                                                     ‐                                                                      ‐
                     16   Prepaid expenses                                                                                                              ‐                                                                      ‐
                          Total current assets                                                                                                          ‐                                                                      ‐
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                                        ‐                                                                      ‐
                     21   Machinery and Equipment                                                                                                       ‐                                                                      ‐
                     22   Office Furniture and Fixtures                                                                                                 ‐                                                                      ‐
                     23   Software                                                                                                                      ‐                                                                      ‐
                     24   Construction In Process                                                                                                       ‐                                                                      ‐
                     25   Less: Accumulated depreciation                                                                                                ‐                                                                      ‐
                          Net property, plant and equipment                                                                                             ‐                                                                      ‐
                          Other assets
                     30   Tradenames (net)                                                                                                              ‐                                                                      ‐
                     32   Restaurant Leases (net)                                                                                                       ‐                                                                      ‐
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                      ‐
                     34   Utility Deposits                                                                                                              ‐                                                                      ‐
                     35   Other Assets                                                                                                                  ‐                                                                      ‐
                          Total other assets                                                                                                            ‐                                                                      ‐
                          TOTAL ASSETS                                                                                                                  ‐                                                                      ‐
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                                 ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                                ‐                                                                      ‐
                    54 Accrued expenses                                                                                                                 ‐                                                                      ‐
                    56 Accrued taxes                                                                                                                    ‐                                                                      ‐
                    58 Accrued interest                                                                                                                 ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                        ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                      ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                      ‐
                    80 Deferred revenue                                                                                                                 ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                      ‐
                    94 Other liabilities                                                                                                                ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                                     ‐                                                                      ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                              ‐                                                                      ‐
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                                      ‐
                    154   Accrued expenses                                                                                                              ‐                                                                      ‐
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                      ‐
                    158   Accrued interest                                                                                                              ‐                                                                      ‐
                    160   Accrued lease obligations                                                                                                     ‐                                                                      ‐
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                      ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                      ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                      ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                      ‐
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                      ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                      ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                      ‐
                    194   Other liabilities                                                                                                             ‐                                                                      ‐
                          Total liabilities subject to compromise                                                                                       ‐                                                                      ‐

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                                           ‐                                                                      ‐
                     96   Additional paid‐in capital                                                                                                    ‐                                                                      ‐
                     97   Member Capital                                                                                                                ‐                                                                      ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                                      ‐                                                                      ‐
                     99   Retained earnings (losses), post‐petition                                                                                     ‐                                                                      ‐
                          Total owners' equity                                                                                                          ‐                                                                      ‐
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                          ‐                                                                      ‐

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                      Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                              Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                                          Papa Gino's, Inc. 
                          Line Item Description                                                         Current Period                                                             Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                         1,338,892                                                                    880,644
                     11   Accounts receivable                                                                                                   172,577                                                              1,315,978
                     12   Other receivables                                                                                                     832,030                                                                  219,756
                     13   Intercompany receivable                                                                                        (51,432,194)                                                             (51,014,242)
                     14   Inventory                                                                                                             801,918                                                                  938,217
                     16   Prepaid expenses                                                                                                      685,939                                                              1,687,893
                          Total current assets                                                                                          (47,600,838)                                                             (45,971,754)
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                          13,610,426                                                               13,581,589
                     21   Machinery and Equipment                                                                                         42,124,959                                                               42,244,614
                     22   Office Furniture and Fixtures                                                                                         124,793                                                                  124,793
                     23   Software                                                                                                          3,131,873                                                                3,131,873
                     24   Construction In Process                                                                                               569,010                                                                  452,732
                     25   Less: Accumulated depreciation                                                                                 (43,653,486)                                                             (43,319,468)
                          Net property, plant and equipment                                                                               15,907,575                                                               16,216,133
                          Other assets
                     30   Tradenames (net)                                                                                                13,664,437                                                               13,751,195
                     32   Restaurant Leases (net)                                                                                                 11,006                                                                   17,633
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                333,794
                     34   Utility Deposits                                                                                                      210,150                                                                    47,943
                     35   Other Assets                                                                                                          282,806                                                                  171,472
                          Total other assets                                                                                              14,168,399                                                               14,322,037
                          TOTAL ASSETS                                                                                                  (17,524,864)                                                    (15,433,584)
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                     4,183,540                                                                            ‐
                    52 Accrued compensation and benefits                                                                                    1,297,907                                                                            ‐
                    54 Accrued expenses                                                                                                     1,244,812                                                                            ‐
                    56 Accrued taxes                                                                                                        1,413,575                                                                            ‐
                    58 Accrued interest                                                                                                                 ‐                                                                        ‐
                    60 Accrued lease obligations                                                                                                502,243                                                                          ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                        ‐
                    72 Loyalty Points                                                                                                           287,671                                                                          ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                        ‐
                    80 Deferred revenue                                                                                                         644,833                                                                          ‐
                    82 Deferred tax liability                                                                                               1,692,837                                                                            ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                        ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                        ‐
                    94 Other liabilities                                                                                                              (283)                                                                      ‐
                        Total liabilities not subject to compromise                                                                       11,267,135                                                                             ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                  3,393,169                                                                6,760,010
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                            2,072,158
                    154   Accrued expenses                                                                                                  1,993,296                                                                2,252,158
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                999,905
                    158   Accrued interest                                                                                                      370,860                                                                  370,860
                    160   Accrued lease obligations                                                                                         4,131,964                                                                4,769,986
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                        ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                322,232
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                    8,708
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                749,547
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                            1,692,837
                    190   Current Portion of Long‐Term Debt                                                                               19,027,302                                                               18,477,302
                    192   Long‐Term Debt                                                                                                  73,725,459                                                               73,725,459
                    194   Other liabilities                                                                                                     (45,758)                                                                 (45,758)
                          Total liabilities subject to compromise                                                                      102,596,292                                                              112,155,404

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                                   (47,016)                                                                 (47,016)
                     96   Additional paid‐in capital                                                                                        2,034,313                                                                2,034,313
                     97   Member Capital                                                                                                 (11,604,102)                                                             (11,604,102)
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                    (117,127,668)                                                            (117,972,183)
                     99   Retained earnings (losses), post‐petition                                                                        (4,643,818)                                                                           ‐
                          Total owners' equity                                                                                        (131,388,291)                                                            (127,588,988)
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                          (17,524,864)                                                    (15,433,584)

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                    Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                            Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                   Papa Gino's Franchising Corp. 
                          Line Item Description                                                          Current Period                     Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                                 4,501                                                                  4,501
                     11   Accounts receivable                                                                                                           ‐                                                                      ‐
                     12   Other receivables                                                                                                             ‐                                                                      ‐
                     13   Intercompany receivable                                                                                           1,011,895                                                              1,004,633
                     14   Inventory                                                                                                                     ‐                                                                      ‐
                     16   Prepaid expenses                                                                                                              ‐                                                                      ‐
                          Total current assets                                                                                              1,016,396                                                              1,009,134
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                                        ‐                                                                      ‐
                     21   Machinery and Equipment                                                                                                       ‐                                                                      ‐
                     22   Office Furniture and Fixtures                                                                                                 ‐                                                                      ‐
                     23   Software                                                                                                                      ‐                                                                      ‐
                     24   Construction In Process                                                                                                       ‐                                                                      ‐
                     25   Less: Accumulated depreciation                                                                                                ‐                                                                      ‐
                          Net property, plant and equipment                                                                                             ‐                                                                      ‐
                          Other assets
                     30   Tradenames (net)                                                                                                              ‐                                                                      ‐
                     32   Restaurant Leases (net)                                                                                                       ‐                                                                      ‐
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                      ‐
                     34   Utility Deposits                                                                                                              ‐                                                                      ‐
                     35   Other Assets                                                                                                                  ‐                                                                      ‐
                          Total other assets                                                                                                            ‐                                                                      ‐
                          TOTAL ASSETS                                                                                                      1,016,396                                                        1,009,134
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                                 ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                                ‐                                                                      ‐
                    54 Accrued expenses                                                                                                                 ‐                                                                      ‐
                    56 Accrued taxes                                                                                                                    ‐                                                                      ‐
                    58 Accrued interest                                                                                                                 ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                        ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                      ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                      ‐
                    80 Deferred revenue                                                                                                                 ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                      ‐
                    94 Other liabilities                                                                                                                ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                                     ‐                                                                      ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                              ‐                                                                      ‐
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                                      ‐
                    154   Accrued expenses                                                                                                              ‐                                                                      ‐
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                      ‐
                    158   Accrued interest                                                                                                              ‐                                                                      ‐
                    160   Accrued lease obligations                                                                                                     ‐                                                                      ‐
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                      ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                      ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                      ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                      ‐
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                      ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                      ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                      ‐
                    194   Other liabilities                                                                                                             ‐                                                                      ‐
                          Total liabilities subject to compromise                                                                                       ‐                                                                      ‐

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                                           ‐                                                                      ‐
                     96   Additional paid‐in capital                                                                                                    ‐                                                                      ‐
                     97   Member Capital                                                                                                                ‐                                                                      ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                              999,494                                                            1,009,134
                     99   Retained earnings (losses), post‐petition                                                                               16,902                                                                       ‐
                          Total owners' equity                                                                                              1,016,396                                                              1,009,134
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                              1,016,396                                                        1,009,134

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                     Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                             Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                              Papa Gino's/D'Angelo Card Service, Inc. 
                          Line Item Description                                                          Current Period                    Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                               25,910                                                                  11,563
                     11   Accounts receivable                                                                                                           ‐                                                                       ‐
                     12   Other receivables                                                                                                             ‐                                                                       ‐
                     13   Intercompany receivable                                                                                               319,477                                                                 252,499
                     14   Inventory                                                                                                                     ‐                                                                       ‐
                     16   Prepaid expenses                                                                                                              ‐                                                                       ‐
                          Total current assets                                                                                                 345,387                                                                 264,062
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                                        ‐                                                                       ‐
                     21   Machinery and Equipment                                                                                                       ‐                                                                       ‐
                     22   Office Furniture and Fixtures                                                                                                 ‐                                                                       ‐
                     23   Software                                                                                                                      ‐                                                                       ‐
                     24   Construction In Process                                                                                                       ‐                                                                       ‐
                     25   Less: Accumulated depreciation                                                                                                ‐                                                                       ‐
                          Net property, plant and equipment                                                                                             ‐                                                                       ‐
                          Other assets
                     30   Tradenames (net)                                                                                                              ‐                                                                       ‐
                     32   Restaurant Leases (net)                                                                                                       ‐                                                                       ‐
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                       ‐
                     34   Utility Deposits                                                                                                              ‐                                                                       ‐
                     35   Other Assets                                                                                                                  ‐                                                                       ‐
                          Total other assets                                                                                                            ‐                                                                       ‐
                          TOTAL ASSETS                                                                                                         345,387                                                           264,062
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                                 ‐                                                                       ‐
                    52 Accrued compensation and benefits                                                                                                ‐                                                                       ‐
                    54 Accrued expenses                                                                                                                 ‐                                                                       ‐
                    56 Accrued taxes                                                                                                                    ‐                                                                       ‐
                    58 Accrued interest                                                                                                                 ‐                                                                       ‐
                    60 Accrued lease obligations                                                                                                        ‐                                                                       ‐
                    70 Gift cards, net of breakage                                                                                              581,358                                                                         ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                       ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                       ‐
                    80 Deferred revenue                                                                                                                 ‐                                                                       ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                       ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                       ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                       ‐
                    94 Other liabilities                                                                                                                ‐                                                                       ‐
                        Total liabilities not subject to compromise                                                                            581,358                                                                          ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                              ‐                                                                       ‐
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                                       ‐
                    154   Accrued expenses                                                                                                              ‐                                                                       ‐
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                       ‐
                    158   Accrued interest                                                                                                              ‐                                                                       ‐
                    160   Accrued lease obligations                                                                                                     ‐                                                                       ‐
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                               479,514
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                       ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                       ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                       ‐
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                       ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                       ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                       ‐
                    194   Other liabilities                                                                                                             ‐                                                                       ‐
                          Total liabilities subject to compromise                                                                                       ‐                                                              479,514

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                                           ‐                                                                       ‐
                     96   Additional paid‐in capital                                                                                                    ‐                                                                       ‐
                     97   Member Capital                                                                                                                ‐                                                                       ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                            (228,648)                                                               (215,452)
                     99   Retained earnings (losses), post‐petition                                                                                (7,323)                                                                      ‐
                          Total owners' equity                                                                                                (235,971)                                                               (215,452)
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                 345,387                                                           264,062

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                    Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                            Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                 D'Angelo's Sandwich Shops, Inc. 
                          Line Item Description                                                          Current Period                   Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                                     ‐                                                                      ‐
                     11   Accounts receivable                                                                                                           ‐                                                                      ‐
                     12   Other receivables                                                                                                             ‐                                                                      ‐
                     13   Intercompany receivable                                                                                                       ‐                                                                      ‐
                     14   Inventory                                                                                                                     ‐                                                                      ‐
                     16   Prepaid expenses                                                                                                              ‐                                                                      ‐
                          Total current assets                                                                                                          ‐                                                                      ‐
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                                        ‐                                                                      ‐
                     21   Machinery and Equipment                                                                                                       ‐                                                                      ‐
                     22   Office Furniture and Fixtures                                                                                                 ‐                                                                      ‐
                     23   Software                                                                                                                      ‐                                                                      ‐
                     24   Construction In Process                                                                                                       ‐                                                                      ‐
                     25   Less: Accumulated depreciation                                                                                                ‐                                                                      ‐
                          Net property, plant and equipment                                                                                             ‐                                                                      ‐
                          Other assets
                     30   Tradenames (net)                                                                                                              ‐                                                                      ‐
                     32   Restaurant Leases (net)                                                                                                       ‐                                                                      ‐
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                      ‐
                     34   Utility Deposits                                                                                                              ‐                                                                      ‐
                     35   Other Assets                                                                                                                  ‐                                                                      ‐
                          Total other assets                                                                                                            ‐                                                                      ‐
                          TOTAL ASSETS                                                                                                                  ‐                                                                      ‐
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                                 ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                                ‐                                                                      ‐
                    54 Accrued expenses                                                                                                                 ‐                                                                      ‐
                    56 Accrued taxes                                                                                                                    ‐                                                                      ‐
                    58 Accrued interest                                                                                                                 ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                        ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                      ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                      ‐
                    80 Deferred revenue                                                                                                                 ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                      ‐
                    94 Other liabilities                                                                                                                ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                                     ‐                                                                      ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                              ‐                                                                      ‐
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                                      ‐
                    154   Accrued expenses                                                                                                              ‐                                                                      ‐
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                      ‐
                    158   Accrued interest                                                                                                              ‐                                                                      ‐
                    160   Accrued lease obligations                                                                                                     ‐                                                                      ‐
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                      ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                      ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                      ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                      ‐
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                      ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                      ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                      ‐
                    194   Other liabilities                                                                                                             ‐                                                                      ‐
                          Total liabilities subject to compromise                                                                                       ‐                                                                      ‐

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                                           ‐                                                                      ‐
                     96   Additional paid‐in capital                                                                                                    ‐                                                                      ‐
                     97   Member Capital                                                                                                                ‐                                                                      ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                                      ‐                                                                      ‐
                     99   Retained earnings (losses), post‐petition                                                                                     ‐                                                                      ‐
                          Total owners' equity                                                                                                          ‐                                                                      ‐
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                          ‐                                                                      ‐

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                     Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                             Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                                                Delops, Inc.
                          Line Item Description                                                         Current Period                                                            Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                             178,444                                                                 213,965
                     11   Accounts receivable                                                                                                     18,528                                                                444,532
                     12   Other receivables                                                                                                     387,891                                                                   43,188
                     13   Intercompany receivable                                                                                           3,141,303                                                               2,913,557
                     14   Inventory                                                                                                             320,554                                                                 329,104
                     16   Prepaid expenses                                                                                                      278,811                                                                 302,998
                          Total current assets                                                                                              4,325,531                                                               4,247,344
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                            6,779,633                                                               6,754,899
                     21   Machinery and Equipment                                                                                           8,375,037                                                               8,342,071
                     22   Office Furniture and Fixtures                                                                                           12,490                                                                  12,490
                     23   Software                                                                                                              264,011                                                                 264,011
                     24   Construction In Process                                                                                                   3,501                                                                   3,501
                     25   Less: Accumulated depreciation                                                                                 (12,748,001)                                                            (12,678,379)
                          Net property, plant and equipment                                                                                 2,686,671                                                               2,698,593
                          Other assets
                     30   Tradenames (net)                                                                                                10,745,438                                                              10,813,663
                     32   Restaurant Leases (net)                                                                                                 80,565                                                                  33,073
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                       ‐
                     34   Utility Deposits                                                                                                          6,333                                                                   6,333
                     35   Other Assets                                                                                                                  ‐                                                                       ‐
                          Total other assets                                                                                              10,832,336                                                              10,853,069
                          TOTAL ASSETS                                                                                                    17,844,538                                                      17,799,006
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                         964,758                                                                         ‐
                    52 Accrued compensation and benefits                                                                                        491,380                                                                         ‐
                    54 Accrued expenses                                                                                                         111,566                                                                         ‐
                    56 Accrued taxes                                                                                                            318,929                                                                         ‐
                    58 Accrued interest                                                                                                                 ‐                                                                       ‐
                    60 Accrued lease obligations                                                                                                  87,961                                                                        ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                       ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                       ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                       ‐
                    80 Deferred revenue                                                                                                                152                                                                      ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                       ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                       ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                       ‐
                    94 Other liabilities                                                                                                                ‐                                                                       ‐
                        Total liabilities not subject to compromise                                                                         1,974,746                                                                           ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                  2,950,074                                                               2,615,450
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                               556,102
                    154   Accrued expenses                                                                                                        63,691                                                                  63,691
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                               391,446
                    158   Accrued interest                                                                                                              ‐                                                                       ‐
                    160   Accrued lease obligations                                                                                         1,402,094                                                               1,309,888
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                       ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                       ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                       ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                   1,384
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                       ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                       ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                       ‐
                    194   Other liabilities                                                                                                             ‐                                                                       ‐
                          Total liabilities subject to compromise                                                                           4,415,859                                                               4,937,961

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                                           ‐                                                                       ‐
                     96   Additional paid‐in capital                                                                                                    ‐                                                                       ‐
                     97   Member Capital                                                                                                                ‐                                                                       ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                        12,008,611                                                              12,861,045
                     99   Retained earnings (losses), post‐petition                                                                           (554,678)                                                                         ‐
                          Total owners' equity                                                                                            11,453,933                                                              12,861,045
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                            17,844,538                                                      17,799,006

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                    Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                            Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                       Progressive Foods, Inc. 
                          Line Item Description                                                          Current Period                      Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                                     ‐                                                                      ‐
                     11   Accounts receivable                                                                                                           ‐                                                                      ‐
                     12   Other receivables                                                                                                             ‐                                                                      ‐
                     13   Intercompany receivable                                                                                                       ‐                                                                      ‐
                     14   Inventory                                                                                                                     ‐                                                                      ‐
                     16   Prepaid expenses                                                                                                              ‐                                                                      ‐
                          Total current assets                                                                                                          ‐                                                                      ‐
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                                        ‐                                                                      ‐
                     21   Machinery and Equipment                                                                                                       ‐                                                                      ‐
                     22   Office Furniture and Fixtures                                                                                                 ‐                                                                      ‐
                     23   Software                                                                                                                      ‐                                                                      ‐
                     24   Construction In Process                                                                                                       ‐                                                                      ‐
                     25   Less: Accumulated depreciation                                                                                                ‐                                                                      ‐
                          Net property, plant and equipment                                                                                             ‐                                                                      ‐
                          Other assets
                     30   Tradenames (net)                                                                                                              ‐                                                                      ‐
                     32   Restaurant Leases (net)                                                                                                       ‐                                                                      ‐
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                      ‐
                     34   Utility Deposits                                                                                                              ‐                                                                      ‐
                     35   Other Assets                                                                                                                  ‐                                                                      ‐
                          Total other assets                                                                                                            ‐                                                                      ‐
                          TOTAL ASSETS                                                                                                                  ‐                                                                      ‐
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                                 ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                                ‐                                                                      ‐
                    54 Accrued expenses                                                                                                                 ‐                                                                      ‐
                    56 Accrued taxes                                                                                                                    ‐                                                                      ‐
                    58 Accrued interest                                                                                                                 ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                        ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                      ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                      ‐
                    80 Deferred revenue                                                                                                                 ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                      ‐
                    94 Other liabilities                                                                                                                ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                                     ‐                                                                      ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                              ‐                                                                      ‐
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                                      ‐
                    154   Accrued expenses                                                                                                              ‐                                                                      ‐
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                      ‐
                    158   Accrued interest                                                                                                              ‐                                                                      ‐
                    160   Accrued lease obligations                                                                                                     ‐                                                                      ‐
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                      ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                      ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                      ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                      ‐
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                      ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                      ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                      ‐
                    194   Other liabilities                                                                                                             ‐                                                                      ‐
                          Total liabilities subject to compromise                                                                                       ‐                                                                      ‐
                                                                                                                                                        ‐                                                                      ‐
                          Owners' equity                                                                                                                ‐                                                                      ‐
                     95   Preferred Stock A‐1                                                                                                           ‐                                                                      ‐
                     96   Additional paid‐in capital                                                                                                    ‐                                                                      ‐
                     97   Member Capital                                                                                                                ‐                                                                      ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                                      ‐                                                                      ‐
                     99   Retained earnings (losses), post‐petition                                                                                     ‐                                                                      ‐
                          Total owners' equity                                                                                                          ‐                                                                      ‐
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                          ‐                                                                      ‐

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                    Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                            Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                                D'Angelo Franchising Corporation 
                          Line Item Description                                                          Current Period                   Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                                 4,266                                                                  4,266
                     11   Accounts receivable                                                                                                   194,183                                                                201,447
                     12   Other receivables                                                                                                       20,371                                                                       ‐
                     13   Intercompany receivable                                                                                           9,520,746                                                              9,415,857
                     14   Inventory                                                                                                                     ‐                                                                      ‐
                     16   Prepaid expenses                                                                                                              ‐                                                                      ‐
                          Total current assets                                                                                              9,739,566                                                              9,621,570
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                                        ‐                                                                      ‐
                     21   Machinery and Equipment                                                                                                       ‐                                                                      ‐
                     22   Office Furniture and Fixtures                                                                                                 ‐                                                                      ‐
                     23   Software                                                                                                                      ‐                                                                      ‐
                     24   Construction In Process                                                                                                       ‐                                                                      ‐
                     25   Less: Accumulated depreciation                                                                                                ‐                                                                      ‐
                          Net property, plant and equipment                                                                                             ‐                                                                      ‐
                          Other assets
                     30   Tradenames (net)                                                                                                              ‐                                                                      ‐
                     32   Restaurant Leases (net)                                                                                                       ‐                                                                      ‐
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                      ‐
                     34   Utility Deposits                                                                                                              ‐                                                                      ‐
                     35   Other Assets                                                                                                                  ‐                                                                      ‐
                          Total other assets                                                                                                            ‐                                                                      ‐
                          TOTAL ASSETS                                                                                                      9,739,566                                                        9,621,570
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                                 ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                                ‐                                                                      ‐
                    54 Accrued expenses                                                                                                                 ‐                                                                      ‐
                    56 Accrued taxes                                                                                                                    ‐                                                                      ‐
                    58 Accrued interest                                                                                                                 ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                        ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                      ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                      ‐
                    80 Deferred revenue                                                                                                                 ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                      ‐
                    94 Other liabilities                                                                                                                ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                                     ‐                                                                      ‐
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                              ‐                                                                      ‐
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                                      ‐
                    154   Accrued expenses                                                                                                              ‐                                                                      ‐
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                      ‐
                    158   Accrued interest                                                                                                              ‐                                                                      ‐
                    160   Accrued lease obligations                                                                                                     ‐                                                                      ‐
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                      ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                      ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                      ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                      ‐
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                      ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                      ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                      ‐
                    194   Other liabilities                                                                                                             ‐                                                                      ‐
                          Total liabilities subject to compromise                                                                                       ‐                                                                      ‐

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                                           ‐                                                                      ‐
                     96   Additional paid‐in capital                                                                                                    ‐                                                                      ‐
                     97   Member Capital                                                                                                                ‐                                                                      ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                          9,601,403                                                              9,621,570
                     99   Retained earnings (losses), post‐petition                                                                             138,163                                                                        ‐
                          Total owners' equity                                                                                              9,739,566                                                              9,621,570
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                              9,739,566                                                        9,621,570

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                        Case No. 18-12537 (MFW)
Debtors                                                                          MOR-3                                                                                                                Period: Nov 26 - Dec 30, 2018
                                                                                                 1
                                                                       BALANCE SHEET (UNAUDITED)
                                                                                                          D'Angelo Sandwich Shops Advertising Fund, Inc. 
                          Line Item Description                                                          Current Period                   Petition Date 
               ASSETS
                          Current assets
                     10   Cash and cash equivalents                                                                                               17,994                                                                       1,973
                     11   Accounts receivable                                                                                                   112,274                                                                    131,985
                     12   Other receivables                                                                                                       31,246                                                                     18,496
                     13   Intercompany receivable                                                                                               (52,060)                                                                   (63,137)
                     14   Inventory                                                                                                                     ‐                                                                          ‐
                     16   Prepaid expenses                                                                                                        72,964                                                                     63,130
                          Total current assets                                                                                                 182,418                                                                    152,447
                                                           2
                          Property, plant and equipment 
                     20   Leasehold improvements                                                                                                        ‐                                                                          ‐
                     21   Machinery and Equipment                                                                                                       ‐                                                                          ‐
                     22   Office Furniture and Fixtures                                                                                                 ‐                                                                          ‐
                     23   Software                                                                                                                      ‐                                                                          ‐
                     24   Construction In Process                                                                                                       ‐                                                                          ‐
                     25   Less: Accumulated depreciation                                                                                                ‐                                                                          ‐
                          Net property, plant and equipment                                                                                             ‐                                                                          ‐
                          Other assets
                     30   Tradenames (net)                                                                                                              ‐                                                                          ‐
                     32   Restaurant Leases (net)                                                                                                       ‐                                                                          ‐
                     33   Deferred Financing Costs (net)                                                                                                ‐                                                                          ‐
                     34   Utility Deposits                                                                                                              ‐                                                                          ‐
                     35   Other Assets                                                                                                                  ‐                                                                          ‐
                          Total other assets                                                                                                            ‐                                                                          ‐
                          TOTAL ASSETS                                                                                                         182,418                                                           152,447
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                           97,500                                                                   107,719
                    52 Accrued compensation and benefits                                                                                                ‐                                                                          ‐
                    54 Accrued expenses                                                                                                           84,897                                                                     42,878
                    56 Accrued taxes                                                                                                                      21                                                                   1,850
                    58 Accrued interest                                                                                                                 ‐                                                                          ‐
                    60 Accrued lease obligations                                                                                                        ‐                                                                          ‐
                    70 Gift cards, net of breakage                                                                                                      ‐                                                                          ‐
                    72 Loyalty Points                                                                                                                   ‐                                                                          ‐
                    78 Donations Held for Others                                                                                                        ‐                                                                          ‐
                    80 Deferred revenue                                                                                                                 ‐                                                                          ‐
                    82 Deferred tax liability                                                                                                           ‐                                                                          ‐
                    90 Current Portion of Long‐Term Debt                                                                                                ‐                                                                          ‐
                    92 Long‐Term Debt                                                                                                                   ‐                                                                          ‐
                    94 Other liabilities                                                                                                                ‐                                                                          ‐
                        Total liabilities not subject to compromise                                                                            182,418                                                                    152,447
                                                               3
                          Liabilities subject to compromise 
                    150   Accounts payable                                                                                                              ‐                                                                          ‐
                                                               4
                    152   Accrued compensation and benefits                                                                                             ‐                                                                          ‐
                    154   Accrued expenses                                                                                                              ‐                                                                          ‐
                                            4
                    156   Accrued taxes                                                                                                                 ‐                                                                          ‐
                    158   Accrued interest                                                                                                              ‐                                                                          ‐
                    160   Accrued lease obligations                                                                                                     ‐                                                                          ‐
                                                         4
                    170   Gift cards, net of breakage                                                                                                   ‐                                                                          ‐
                                           4
                    172   Loyalty Points                                                                                                                ‐                                                                          ‐
                                                        4
                    178   Donations Held for Others                                                                                                     ‐                                                                          ‐
                                               4
                    180   Deferred revenue                                                                                                              ‐                                                                          ‐
                                                  4
                    182   Deferred tax liability                                                                                                        ‐                                                                          ‐
                    190   Current Portion of Long‐Term Debt                                                                                             ‐                                                                          ‐
                    192   Long‐Term Debt                                                                                                                ‐                                                                          ‐
                    194   Other liabilities                                                                                                             ‐                                                                          ‐
                          Total liabilities subject to compromise                                                                                       ‐                                                                          ‐

                          Owners' equity
                     95   Preferred Stock A‐1                                                                                                           ‐                                                                          ‐
                     96   Additional paid‐in capital                                                                                                    ‐                                                                          ‐
                     97   Member Capital                                                                                                                ‐                                                                          ‐
                                                                   3
                     98   Retained earnings (losses), pre‐petition                                                                                      ‐                                                                          ‐
                     99   Retained earnings (losses), post‐petition                                                                                         0
                          Total owners' equity                                                                                                              0                                                                      ‐
                          TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                 182,418                                                           152,447

              1. The accounting systems are not primarily designed to produce reports t hat ar e consistent with t he requirements of the Office of the United States
              Trustee. The information herein is provided to fulfill the requirements of the Office of t he Uni ted States Trustee. All information contained herein is
              unaudited and subject to future adjustments.
              2. The book value of property, plant and equipment, under the Accounting Standards Board guidance of ASC 360-10, property, p lant and equipment
              are reviewed for impairment whenever events or changes indicate that the carrying amo unt of an asset may not be recoverable. In addition, book
              value of Intangible assets t hat are being amortized under ASC 350-30 are reviewed for impairment when indicators o f impairment are present in
              accordance wit h ASC 360-10. Although an impairment test has not yet been perfor med for any long-lived assets for the fiscal year ended February
              25, 2018 the Debtors expect an asset impairment could be required in one or more asset categories.
              3. Pre-petition liabilities and retained earnings continue to be adj usted monthly based on actual pre-pet it ion invoices received and reconciled post -
              pet it ion.
              4. Liabilities subject to compromise in the current per iod include deductions and adjustments, including without limitat ion, p re-petitio n liabilit ies
              authorized for payment by the Court.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                       Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                    Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                        MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                      Consolidated

                                                                Beginning              Amount withheld,                                                                      Check #, EFT, or 
                         Line item                                        1
                                                                liability            accrued, and expensed                       Amount paid 2                 Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                             502,650                           1,306,285             (1,312,803)                     Various           ACH                             496,133
 State tax                                                               242,888                              310,252                (203,978)                   Various           ACH                             349,162
    Subtotal, employee‐related taxes                                    745,538                           1,616,537             (1,516,781)                                                                       845,294
Income and business taxes
  Meals tax                                                              742,954                                  842,379                     (755,733)          Various           ACH                             829,600
  Use tax                                                                  37,807                                      1,348                            (68)     Various           ACH                               39,087
  Corporate tax                                                          127,599                                       9,000                            ‐        Various           ACH                             136,599
  Other tax                                                                      ‐                                         ‐                            ‐                                                                  ‐
    Subtotal, income and business taxes                                 908,360                              852,727                (755,801)                                                                  1,005,286
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                                  ‐
      TOTAL TAXES                                                    1,653,898                           2,469,264             (2,272,582)                                                                     1,850,580
      Less: Taxes included in accounts payable                                   ‐                                       ‐                          ‐                                                                      ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                       ‐                          ‐                                                                      ‐
      Less: Taxes included in Accrued Compensation                     (287,985)                             (289,745)                  278,452                                                                  (299,277)

        TOTAL ACCRUED TAXES                                          1,365,913                           2,179,519             (1,994,129)                                                                     1,551,303



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                    Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                 Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                       MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                   PGHC Holdings, Inc.

                                                                Beginning              Amount withheld,                                                                   Check #, EFT, or 
                         Line item
                                                                liability 1          accrued, and expensed                       Amount paid 2              Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                         ‐                            ‐                                                               ‐
 State tax                                                                       ‐                                         ‐                            ‐                                                               ‐
    Subtotal, employee‐related taxes                                             ‐                                         ‐                            ‐                                                               ‐
Income and business taxes
  Meals tax                                                                      ‐                                         ‐                            ‐                                                               ‐
  Use tax                                                                        ‐                                         ‐                            ‐                                                               ‐
  Corporate tax                                                                  ‐                                         ‐                            ‐                                                               ‐
  Other tax                                                                      ‐                                         ‐                            ‐                                                               ‐
    Subtotal, income and business taxes                                          ‐                                         ‐                            ‐                                                               ‐
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                               ‐
      TOTAL TAXES                                                                ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in accounts payable                                   ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in Accrued Compensation                               ‐                                         ‐                            ‐                                                               ‐

        TOTAL ACCRUED TAXES                                                      ‐                                         ‐                            ‐                                                               ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                    Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                 Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                        MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                Papa Gino's Holdings Corp.

                                                                Beginning              Amount withheld,                                                                   Check #, EFT, or 
                         Line item
                                                                liability 1          accrued, and expensed                       Amount paid 2              Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                         ‐                            ‐                                                               ‐
 State tax                                                                       ‐                                         ‐                            ‐                                                               ‐
    Subtotal, employee‐related taxes                                             ‐                                         ‐                            ‐                                                               ‐
Income and business taxes
  Meals tax                                                                      ‐                                         ‐                            ‐                                                               ‐
  Use tax                                                                        ‐                                         ‐                            ‐                                                               ‐
  Corporate tax                                                                  ‐                                         ‐                            ‐                                                               ‐
  Other tax                                                                      ‐                                         ‐                            ‐                                                               ‐
    Subtotal, income and business taxes                                          ‐                                         ‐                            ‐                                                               ‐
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                               ‐
      TOTAL TAXES                                                                ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in accounts payable                                   ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in Accrued Compensation                               ‐                                         ‐                            ‐                                                               ‐

        TOTAL ACCRUED TAXES                                                      ‐                                         ‐                            ‐                                                               ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                       Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                    Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                       MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                    Papa Gino's, Inc.

                                                                Beginning              Amount withheld,                                                                      Check #, EFT, or 
                         Line item
                                                                liability 1          accrued, and expensed                       Amount paid 2                 Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                             399,950                              959,776                (963,531)                   Various           ACH                             396,196
 State tax                                                               200,647                              261,088                (165,782)                   Various           ACH                             295,953
    Subtotal, employee‐related taxes                                    600,598                           1,220,864             (1,129,313)                                                                       692,149
Income and business taxes
  Meals tax                                                              541,785                                  615,495                     (545,169)          Various           ACH                             612,111
  Use tax                                                                  29,888                                      1,336                            (61)     Various           ACH                               31,163
  Corporate tax                                                          127,599                                       9,000                            ‐                                                          136,599
  Other tax                                                                      ‐                                         ‐                            ‐                                                                  ‐
    Subtotal, income and business taxes                                 699,272                              625,831                (545,230)                                                                     779,873
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                                  ‐
      TOTAL TAXES                                                    1,299,870                           1,846,695             (1,674,543)                                                                     1,472,022
      Less: Taxes included in accounts payable                                   ‐                                       ‐                          ‐                                                                      ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                       ‐                          ‐                                                                      ‐
      Less: Taxes included in Accrued Compensation                     (229,883)                             (233,384)                  222,431                  Various           ACH                           (240,836)

        TOTAL ACCRUED TAXES                                          1,069,987                           1,613,312             (1,452,113)                                                                     1,231,186



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                    Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                 Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                        MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                               Papa Gino's Franchising Corp.

                                                                Beginning              Amount withheld,                                                                   Check #, EFT, or 
                         Line item
                                                                liability 1          accrued, and expensed                       Amount paid 2              Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                         ‐                            ‐                                                               ‐
 State tax                                                                       ‐                                         ‐                            ‐                                                               ‐
    Subtotal, employee‐related taxes                                             ‐                                         ‐                            ‐                                                               ‐
Income and business taxes
  Meals tax                                                                      ‐                                         ‐                            ‐                                                               ‐
  Use tax                                                                        ‐                                         ‐                            ‐                                                               ‐
  Corporate tax                                                                  ‐                                         ‐                            ‐                                                               ‐
  Other tax                                                                      ‐                                         ‐                            ‐                                                               ‐
    Subtotal, income and business taxes                                          ‐                                         ‐                            ‐                                                               ‐
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                               ‐
      TOTAL TAXES                                                                ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in accounts payable                                   ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in Accrued Compensation                               ‐                                         ‐                            ‐                                                               ‐

        TOTAL ACCRUED TAXES                                                      ‐                                         ‐                            ‐                                                               ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                      Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                      MOR‐4
                                                                        STATUS OF POST‐PETITION TAXES
                                                                      Papa Gino's / D'Angelo Card Services, Inc.

                                                                Beginning              Amount withheld,                                                                        Check #, EFT, or 
                         Line item
                                                                liability 1          accrued, and expensed                       Amount paid
                                                                                                                                                             2
                                                                                                                                                                 Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                         ‐                            ‐                                                                    ‐
 State tax                                                                       ‐                                         ‐                            ‐                                                                    ‐
    Subtotal, employee‐related taxes                                             ‐                                         ‐                            ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                      ‐                                         ‐                            ‐                                                                    ‐
  Use tax                                                                        ‐                                         ‐                            ‐                                                                    ‐
  Corporate tax                                                                  ‐                                         ‐                            ‐                                                                    ‐
  Other tax                                                                      ‐                                         ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                                          ‐                                         ‐                            ‐                                                                    ‐
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                                ‐                                         ‐                            ‐                                                                    ‐
      Less: Taxes included in accounts payable                                   ‐                                         ‐                            ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                         ‐                            ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                               ‐                                         ‐                            ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                      ‐                                         ‐                            ‐                                                                    ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                    Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                 Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                         MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                              D'Angelo's Sandwich Shops, Inc.

                                                                Beginning              Amount withheld,                                                                   Check #, EFT, or 
                         Line item
                                                                liability 1          accrued, and expensed                       Amount paid 2              Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                         ‐                            ‐                                                               ‐
 State tax                                                                       ‐                                         ‐                            ‐                                                               ‐
    Subtotal, employee‐related taxes                                             ‐                                         ‐                            ‐                                                               ‐
Income and business taxes
  Meals tax                                                                      ‐                                         ‐                            ‐                                                               ‐
  Use tax                                                                        ‐                                         ‐                            ‐                                                               ‐
  Corporate tax                                                                  ‐                                         ‐                            ‐                                                               ‐
  Other tax                                                                      ‐                                         ‐                            ‐                                                               ‐
    Subtotal, income and business taxes                                          ‐                                         ‐                            ‐                                                               ‐
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                               ‐
      TOTAL TAXES                                                                ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in accounts payable                                   ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in Accrued Compensation                               ‐                                         ‐                            ‐                                                               ‐

        TOTAL ACCRUED TAXES                                                      ‐                                         ‐                            ‐                                                               ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                           Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                       MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                      Delops, Inc.

                                                                Beginning              Amount withheld,                                                                            Check #, EFT, or 
                         Line item                                        1                                                                                    2
                                                                liability            accrued, and expensed                         Amount paid                     Date paid           Other                        Ending liability
Employee‐related taxes
 Federal tax                                                             102,699                              346,509                (349,272)                       Various                  ACH                                     99,937
 State tax                                                                 42,241                                 49,164                  (38,196)                   Various                  ACH                                     53,209
    Subtotal, employee‐related taxes                                    144,940                              395,673                (387,468)                                                                                      153,146
Income and business taxes
  Meals tax                                                              201,169                                  226,884                       (210,564)            Various                  ACH                                   217,489
  Use tax                                                                    7,898                                          12                              (7)      Various                  ACH                                       7,903
  Corporate tax                                                                  ‐                                         ‐                              ‐                                                                                 ‐
  Other tax                                                                      ‐                                         ‐                              ‐                                                                                 ‐
    Subtotal, income and business taxes                                 209,067                              226,896                (210,571)                                                                                      225,392
Taxes included in accounts payable                                               ‐                                         ‐                              ‐                                                                                 ‐
      TOTAL TAXES                                                       354,007                              622,569                (598,039)                                                                                      378,538
      Less: Taxes included in accounts payable                                   ‐                                       ‐                          ‐                                                          ‐                            ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                       ‐                          ‐                                                                                       ‐
      Less: Taxes included in Accrued Compensation                        (58,102)                               (56,361)                    56,022                  Various ACH                                                    (58,442)

        TOTAL ACCRUED TAXES                                             295,905                              566,208                (542,017)                                                                                      320,096



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                    Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                 Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                       MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                 Progressive Food, Inc.

                                                                Beginning              Amount withheld,                                                                   Check #, EFT, or 
                         Line item
                                                                liability 1          accrued, and expensed                       Amount paid 2              Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                         ‐                            ‐                                                               ‐
 State tax                                                                       ‐                                         ‐                            ‐                                                               ‐
    Subtotal, employee‐related taxes                                             ‐                                         ‐                            ‐                                                               ‐
Income and business taxes
  Meals tax                                                                      ‐                                         ‐                            ‐                                                               ‐
  Use tax                                                                        ‐                                         ‐                            ‐                                                               ‐
  Corporate tax                                                                  ‐                                         ‐                            ‐                                                               ‐
  Other tax                                                                      ‐                                         ‐                            ‐                                                               ‐
    Subtotal, income and business taxes                                          ‐                                         ‐                            ‐                                                               ‐
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                               ‐
      TOTAL TAXES                                                                ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in accounts payable                                   ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in Accrued Compensation                               ‐                                         ‐                            ‐                                                               ‐

        TOTAL ACCRUED TAXES                                                      ‐                                         ‐                            ‐                                                               ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                    Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                 Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                         MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                             D'Angelo Franchising Corporation

                                                                Beginning              Amount withheld,                                                                   Check #, EFT, or 
                         Line item
                                                                liability 1          accrued, and expensed                       Amount paid 2              Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                         ‐                            ‐                                                               ‐
 State tax                                                                       ‐                                         ‐                            ‐                                                               ‐
    Subtotal, employee‐related taxes                                             ‐                                         ‐                            ‐                                                               ‐
Income and business taxes
  Meals tax                                                                      ‐                                         ‐                            ‐                                                               ‐
  Use tax                                                                        ‐                                         ‐                            ‐                                                               ‐
  Corporate tax                                                                  ‐                                         ‐                            ‐                                                               ‐
  Other tax                                                                      ‐                                         ‐                            ‐                                                               ‐
    Subtotal, income and business taxes                                          ‐                                         ‐                            ‐                                                               ‐
Taxes included in accounts payable                                               ‐                                         ‐                            ‐                                                               ‐
      TOTAL TAXES                                                                ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in accounts payable                                   ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                         ‐                            ‐                                                               ‐
      Less: Taxes included in Accrued Compensation                               ‐                                         ‐                            ‐                                                               ‐

        TOTAL ACCRUED TAXES                                                      ‐                                         ‐                            ‐                                                               ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                     Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                   MOR‐4
                                                                      STATUS OF POST‐PETITION TAXES
                                                     Non‐Debtor Affiliate ‐ D'Angelo Sandwich Shops Advertising Fund, Inc.

                                                                 Beginning                 Amount withheld,                                                                   Check #, EFT, or 
                         Line item
                                                                 liability 1             accrued, and expensed                       Amount paid 2              Date paid         Other             Ending liability
Employee‐related taxes
 Federal tax                                                                      ‐                                            ‐                            ‐                                                               ‐
 State tax                                                                        ‐                                            ‐                            ‐                                                               ‐
    Subtotal, employee‐related taxes                                              ‐                                            ‐                            ‐                                                               ‐
Income and business taxes
  Meals tax                                                                       ‐                                            ‐                            ‐                                                               ‐
  Use tax                                                                           21                                         ‐                            ‐                                                                21
  Corporate tax                                                                   ‐                                            ‐                            ‐                                                               ‐
  Other tax                                                                       ‐                                            ‐                            ‐                                                               ‐
    Subtotal, income and business taxes                                            21                                       ‐                               ‐                                                                21
Taxes included in accounts payable                                                ‐                                            ‐                            ‐                                                               ‐
      TOTAL TAXES                                                                  21                                       ‐                               ‐                                                                21
      Less: Taxes included in accounts payable                                    ‐                                            ‐                            ‐                                                               ‐
      Less: Taxes included in other long‐term liabilities                         ‐                                            ‐                            ‐                                                               ‐
      Less: Taxes included in Accrued Compensation                                ‐                                            ‐                            ‐                                                               ‐

        TOTAL ACCRUED TAXES                                                        21                                       ‐                               ‐                                                                21



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
In re PGHC Holdings, Inc., et al.,                                                                 Case No. 18‐12537 (MFW) 
Debtors                                                                              Reporting Period: Nov  26 ‐ Dec 30, 2018 




                                                   MOR‐4
                              ATTESTATION REGARDING STATUS OF POST‐PETITION TAXES

The above‐captioned Debtors hereby submit this attestation regarding the status of post‐petition taxes in lieu of providing 
tax returns and detailed records of paid or unpaid taxes by type and entity.
I hereby certify, to the best of my knowledge, that: (1) all federal, state and local post‐petition taxes and estimates due and 
owing for the period indicated above for the Debtors have been paid or that any remaining balances due are de minimis ; 
and (2) to the extent that tax returns have not been submitted, an extension has been either obtained or requested from 
the appropriate state or federal agency, or the Debtors are in the process of obtaining or requesting such extension from 
the appropriate state or federal agency.




 /s/ Corey D. Wendland                                                       January 30, 2019
Signature of Authorized Individual                                           Date



Corey D. Wendland                                                            Chief Financial Officer
Printed Name of Authorized Individual                                        Title of Authorized Individual
In re PGHC Holdings, Inc., et al.,                                                                                                                                                                 Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                              Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                   MOR‐4
                                                                                                         1
                                                                    STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                                Consolidated

                                                                                                                                        Days Outstanding
                    Line item
                                                         Current                        1‐30                       31‐60                         61‐90                      91‐120                     Over 120                       Totals
Accounts payable 2                                         4,954,670                      268,483                        22,644                                   ‐                            ‐                           ‐          5,245,797
Accrued compensation and benefits                          1,789,287                                    ‐                           ‐                             ‐                            ‐                           ‐          1,789,287
Accrued expenses                                           1,441,275                                    ‐                           ‐                             ‐                            ‐                           ‐          1,441,275
Accrued taxes                                              1,732,525                                    ‐                           ‐                             ‐                            ‐                           ‐          1,732,525
Accrued interest                                                            ‐                           ‐                           ‐                             ‐                            ‐                           ‐                           ‐
Accrued lease obligations                                     590,204                                   ‐                           ‐                             ‐                            ‐                           ‐             590,204
Gift cards, net of breakage                                   581,358                                   ‐                           ‐                             ‐                            ‐                           ‐             581,358
Loyalty Points                                                287,671                                   ‐                           ‐                             ‐                            ‐                           ‐             287,671
Donations Held for Others                                                   ‐                           ‐                           ‐                             ‐                            ‐                           ‐                           ‐
Deferred revenue                                              644,985                                   ‐                           ‐                             ‐                            ‐                           ‐             644,985
Deferred tax liability                                     1,692,837                                    ‐                           ‐                             ‐                            ‐                           ‐          1,692,837
Other liabilities                                                    (283)                              ‐                           ‐                             ‐                            ‐                           ‐                    (283)
Totals                                                  13,714,529                        268,483                        22,644                                    ‐                           ‐                           ‐       14,005,656


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                            Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                         Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                     MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                               PGHC Holdings, Inc.

                                                                                                                         Days Outstanding
                    Line item
                                                        Current                    1‐30                  31‐60                    61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                                    ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued compensation and benefits                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued expenses                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued taxes                                                         ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued interest                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Gift cards, net of breakage                                           ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Loyalty Points                                                        ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred tax liability                                                ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                            Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                         Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                     MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                           Papa Gino's Holdings Corp.

                                                                                                                         Days Outstanding
                    Line item
                                                        Current                    1‐30                  31‐60                    61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                                    ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued compensation and benefits                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued expenses                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued taxes                                                         ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued interest                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Gift cards, net of breakage                                           ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Loyalty Points                                                        ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred tax liability                                                ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                          Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                 MOR‐4
                                                                                                      1
                                                                 STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                            Papa Gino's, Inc.

                                                                                                                          Days Outstanding
                    Line item
                                                        Current                     1‐30                  31‐60                    61‐90                91‐120                Over 120                  Totals
Accounts payable 2                                        3,961,309                   200,413                   21,818                         ‐                      ‐                      ‐          4,183,540
Accrued compensation and benefits                         1,297,907                            ‐                      ‐                        ‐                      ‐                      ‐          1,297,907
Accrued expenses                                          1,244,812                            ‐                      ‐                        ‐                      ‐                      ‐          1,244,812
Accrued taxes                                             1,413,575                            ‐                      ‐                        ‐                      ‐                      ‐          1,413,575
Accrued interest                                                      ‐                        ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                    502,243                           ‐                      ‐                        ‐                      ‐                      ‐             502,243
Gift cards, net of breakage                                           ‐                        ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Loyalty Points                                               287,671                           ‐                      ‐                        ‐                      ‐                      ‐             287,671
Donations Held for Others                                             ‐                        ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                             644,833                           ‐                      ‐                        ‐                      ‐                      ‐             644,833
Deferred tax liability                                    1,692,837                            ‐                      ‐                        ‐                      ‐                      ‐          1,692,837
Other liabilities                                                   (283)                      ‐                      ‐                        ‐                      ‐                      ‐                    (283)
Totals                                                  11,044,904                    200,413                   21,818                         ‐                      ‐                      ‐       11,267,135


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                            Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                         Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                      MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                          Papa Gino's Franchising Corp.

                                                                                                                         Days Outstanding
                    Line item
                                                        Current                    1‐30                  31‐60                    61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                                    ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued compensation and benefits                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued expenses                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued taxes                                                         ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued interest                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Gift cards, net of breakage                                           ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Loyalty Points                                                        ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred tax liability                                                ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                           Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                        Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                  MOR‐4
                                                                                                            1
                                                                 STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                 Papa Gino's / D'Angelo Card Services, Inc.

                                                                                                                        Days Outstanding
                    Line item
                                                        Current                   1‐30                  31‐60                    61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                                    ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued compensation and benefits                                     ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued expenses                                                      ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued taxes                                                         ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued interest                                                      ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                             ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Gift cards, net of breakage                                  581,358                         ‐                      ‐                        ‐                      ‐                      ‐             581,358
Loyalty Points                                                        ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                                      ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred tax liability                                                ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Totals                                                        581,358                        ‐                      ‐                        ‐                      ‐                      ‐             581,358


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                            Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                         Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                      MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                         D'Angelo's Sandwich Shops, Inc.

                                                                                                                         Days Outstanding
                    Line item
                                                        Current                    1‐30                  31‐60                    61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                                    ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued compensation and benefits                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued expenses                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued taxes                                                         ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued interest                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Gift cards, net of breakage                                           ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Loyalty Points                                                        ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred tax liability                                                ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                          Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                 MOR‐4
                                                                                                      1
                                                                 STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                              Delops, Inc.

                                                                                                                          Days Outstanding
                    Line item
                                                        Current                    1‐30                  31‐60                     61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                           944,411                    19,521                      826                        ‐                      ‐                      ‐             964,758
Accrued compensation and benefits                            491,380                          ‐                      ‐                         ‐                      ‐                      ‐             491,380
Accrued expenses                                             111,566                          ‐                      ‐                         ‐                      ‐                      ‐             111,566
Accrued taxes                                                318,929                          ‐                      ‐                         ‐                      ‐                      ‐             318,929
Accrued interest                                                      ‐                       ‐                      ‐                         ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                       87,961                        ‐                      ‐                         ‐                      ‐                      ‐                87,961
Gift cards, net of breakage                                           ‐                       ‐                      ‐                         ‐                      ‐                      ‐                      ‐
Loyalty Points                                                        ‐                       ‐                      ‐                         ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                       ‐                      ‐                         ‐                      ‐                      ‐                      ‐
Deferred revenue                                                     152                      ‐                      ‐                         ‐                      ‐                      ‐                     152
Deferred tax liability                                                ‐                       ‐                      ‐                         ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                       ‐                      ‐                         ‐                      ‐                      ‐                      ‐
Totals                                                     1,954,399                    19,521                      826                        ‐                      ‐                      ‐          1,974,746


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                            Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                         Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                     MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                             Progressive Food, Inc.

                                                                                                                         Days Outstanding
                    Line item
                                                        Current                    1‐30                  31‐60                    61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                                    ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued compensation and benefits                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued expenses                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued taxes                                                         ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued interest                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Gift cards, net of breakage                                           ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Loyalty Points                                                        ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred tax liability                                                ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐




1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                            Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                         Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                                     MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                        D'Angelo Franchising Corporation

                                                                                                                         Days Outstanding
                    Line item
                                                        Current                    1‐30                  31‐60                    61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                                    ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued compensation and benefits                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued expenses                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued taxes                                                         ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued interest                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Gift cards, net of breakage                                           ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Loyalty Points                                                        ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                                      ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred tax liability                                                ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                       ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                      ‐                      ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                                                              Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                           Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                             MOR‐4
                                                                                                    1
                                                         STATUS OF UNPAID POST‐PETITION DEBTS 
                                             Non‐Debtor Affiliate ‐ D'Angelo Sandwich Shops Advertising Fund, Inc.

                                                                                                                           Days Outstanding
                    Line item
                                                        Current                      1‐30                  31‐60                    61‐90                 91‐120               Over 120                 Totals
Accounts payable 2                                              48,950                    48,550                       ‐                        ‐                      ‐                      ‐                97,500
Accrued compensation and benefits                                     ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued expenses                                                84,897                          ‐                      ‐                        ‐                      ‐                      ‐                84,897
Accrued taxes                                                           21                      ‐                      ‐                        ‐                      ‐                      ‐                        21
Accrued interest                                                      ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Accrued lease obligations                                             ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Gift cards, net of breakage                                           ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Loyalty Points                                                        ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Donations Held for Others                                             ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred revenue                                                      ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Deferred tax liability                                                ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Other liabilities                                                     ‐                         ‐                      ‐                        ‐                      ‐                      ‐                      ‐
Totals                                                        133,868                     48,550                       ‐                        ‐                      ‐                      ‐             182,418


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
In re PGHC Holdings, Inc., et al.,                                                                                                 Case No. 18‐12537 (MFW) 
Debtors                                                                                                              Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                MOR‐5        
                                               ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                              CONSOLIDATED

                                                                                         Days Outstanding
              Line item
                                          Current               16‐30                 31‐60          61‐90                         Over 90                 Totals

Accounts Receivable                            227,118              175,701                 82,136                31,540                   25,382               
                                                                                                                                                               541,876
                                                                                                                                                                        
Allowance for doubtful accounts                        ‐               (1,989)               (5,259)             (11,929)                 (25,137)               (44,314)
                                                                                                                                                                        
Trade Receivables, net                         227,118              173,712                 76,877                19,611                         245            497,562
                                                                                                                                                                        ‐
Other Receivables                           1,271,538                       ‐                     ‐                     ‐                         ‐          1,271,538

Accounts Receivable, net                   1,498,656                173,712                 76,877                19,611                         245        1,769,100
                                               84.7%                   9.8%                   4.3%                  1.1%                       0.0%            100.0%

Reconciliation of accounts receivable, trade:
 Accounts receivable beginning, net                                                                                                                             582,915
 Add: Amounts billed during the period                                                                                                                          342,922
 Subtract: Amounts collected during the period                                                                                                                 (436,597)
 Subtract: Change in allowance for doubtful accounts                                                                                                                1,326
 Other adjustments                                                                                                                                                  6,996
 Trade Receivables ending, net                                                                                                                                  497,562
In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                     Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                      MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                                   PGHC Holdings, Inc.

                                                                                                Days Outstanding
               Line item
                                                Current                16‐30                 31‐60          61‐90                         Over 90                 Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                                                                                                                                              ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                    ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                     0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                               ‐
  Add: Amounts billed during the period                                                                                                                                            ‐
  Subtract: Amounts collected during the period                                                                                                                                    ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                              ‐
  Other adjustments                                                                                                                                                                ‐
  Trade Receivables ending, net                                                                                                                                                    ‐
In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                     Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                      MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                               Papa Gino's Holdings Corp.

                                                                                                Days Outstanding
               Line item
                                                Current                16‐30                 31‐60          61‐90                         Over 90                 Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                                                                                                                                              ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                    ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                     0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                               ‐
  Add: Amounts billed during the period                                                                                                                                            ‐
  Subtract: Amounts collected during the period                                                                                                                                    ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                              ‐
  Other adjustments                                                                                                                                                                ‐
  Trade Receivables ending, net                                                                                                                                                    ‐
In re PGHC Holdings, Inc., et al.,                                                                                                Case No. 18‐12537 (MFW) 
Debtors                                                                                                             Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                 MOR‐5        
                                                ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                               Papa Gino's, Inc.

                                                                                         Days Outstanding
              Line item
                                           Current               16‐30                31‐60          61‐90                        Over 90                  Totals

Accounts Receivable                               81,681               70,791               14,244                 5,617                  22,642               194,975
                                                                                                                                                                       
Allowance for doubtful accounts                         ‐                    ‐                    ‐                    ‐                 (22,398)               
                                                                                                                                                               (22,398)
                                                                                                                                                                       
Trade Receivables, net                            81,681               70,791               14,244                 5,617                        244            172,577

Other Receivables
Credit Card Receivables                         686,984                                                                                                        686,984
Other Receivables                               145,046                                                                                                        145,046
                                                                                                                                                                       
Other Receivables                               832,030                      ‐                    ‐                    ‐                         ‐             832,030

Accounts Receivable, net                        913,711                70,791               14,244                 5,617                        244        1,004,607
                                                  91.0%                  7.0%                 1.4%                  0.6%                      0.0%            100.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                           239,050
  Add: Amounts billed during the period                                                                                                                        182,071
  Subtract: Amounts collected during the period                                                                                                               (249,175)
  Subtract: Change in allowance for doubtful accounts                                                                                                                       ‐
  Other adjustments                                                                                                                                                    631
  Trade Receivables ending, net                                                                                                                                172,577
In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                     Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                      MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                              Papa Gino's Franchising Corp.

                                                                                                Days Outstanding
               Line item
                                                Current                16‐30                 31‐60          61‐90                         Over 90                 Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
                                                                                                                                                                              
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                                                                                                                                              ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                    ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                     0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                               ‐
  Add: Amounts billed during the period                                                                                                                                            ‐
  Subtract: Amounts collected during the period                                                                                                                                    ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                              ‐
  Other adjustments                                                                                                                                                                ‐
  Trade Receivables ending, net                                                                                                                                                    ‐
In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                     Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                        MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                         Papa Gino's / D'Angelo Card Services, Inc.

                                                                                                Days Outstanding
               Line item
                                                Current                16‐30                 31‐60          61‐90                         Over 90                 Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
                                                                                                                                                                              
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                                                                                                                                              ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                    ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                     0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                               ‐
  Add: Amounts billed during the period                                                                                                                                            ‐
  Subtract: Amounts collected during the period                                                                                                                                    ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                              ‐
  Other adjustments                                                                                                                                                                ‐
  Trade Receivables ending, net                                                                                                                                                    ‐
In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                     Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                       MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                             D'Angelo's Sandwich Shops, Inc.

                                                                                                Days Outstanding
               Line item
                                                Current                16‐30                 31‐60          61‐90                         Over 90                 Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
                                                                                                                                                                              
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                                                                                                                                              ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                    ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                     0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                               ‐
  Add: Amounts billed during the period                                                                                                                                            ‐
  Subtract: Amounts collected during the period                                                                                                                                    ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                              ‐
  Other adjustments                                                                                                                                                                ‐
  Trade Receivables ending, net                                                                                                                                                    ‐
In re PGHC Holdings, Inc., et al.,                                                                                                     Case No. 18‐12537 (MFW) 
Debtors                                                                                                                  Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                MOR‐5        
                                               ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                                Delops, Inc.

                                                                                         Days Outstanding
              Line item
                                          Current               16‐30                 31‐60          61‐90                               Over 90                    Totals

Accounts Receivable                                8,549              11,968                  5,259                         183                          16               25,975
Allowance for doubtful accounts                        ‐               (1,989)               (5,259)                      (183)                         (16)               
                                                                                                                                                                          (7,447)
                                                                                                                                                                                
Trade Receivables, net                             8,549                9,979                        (0)                        0                          0              18,528

Other Receivables:
Credit Card Receivables                        371,818                      ‐                     ‐                         ‐                           ‐               371,818
Other Receivables                                16,073                     ‐                     ‐                         ‐                           ‐                 
                                                                                                                                                                         16,073
                                                                                                                                                                                
Other Receivables                              387,891                      ‐                     ‐                         ‐                           ‐               387,891

Accounts Receivable, net                       396,440                  9,979                        (0)                        0                          0            406,419
                                                 97.5%                   2.5%                   0.0%                      0.0%                       0.0%                100.0%

 Reconciliation of accounts receivable, trade:
 Accounts receivable beginning, net                                                                                                                                       43,445
 Add: Amounts billed during the period                                                                                                                                    27,075
 Subtract: Amounts collected during the period                                                                                                                           (51,992)
 Subtract: Change in allowance for doubtful accounts                                                                                                                                 ‐
 Other adjustments                                                                                                                                                                   ‐
  Trade Receivables ending, net                                                                                                                                           18,528
In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                     Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                      MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                                 Progressive Food, Inc.

                                                                                                Days Outstanding
               Line item
                                                Current                16‐30                 31‐60          61‐90                         Over 90                 Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                    
                                                                                                                                                                              ‐
                                                                                                                                                                              
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                                                                                                                                              ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                    ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                    ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                     0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                               ‐
  Add: Amounts billed during the period                                                                                                                                            ‐
  Subtract: Amounts collected during the period                                                                                                                                    ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                              ‐
  Other adjustments                                                                                                                                                                ‐
  Trade Receivables ending, net                                                                                                                                                    ‐
In re PGHC Holdings, Inc., et al.,                                                                                               Case No. 18‐12537 (MFW) 
Debtors                                                                                                            Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                MOR‐5        
                                               ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                      D'Angelo Franchising Corporation

                                                                                        Days Outstanding
              Line item
                                          Current               16‐30                31‐60          61‐90                        Over 90                    Totals

Accounts Receivable                              87,216               60,441               39,227               12,962                     2,723                 
                                                                                                                                                                202,569
                                                                                                                                                                         
Allowance for doubtful accounts                        ‐                    ‐                    ‐               (5,663)                  (2,723)                   
                                                                                                                                                                   (8,386)
                                                                                                                                                                         
Trade Receivables, net                           87,216               60,441               39,227                 7,299                           (0)            194,183
                                                                                                                                                                         ‐
Other Receivables                                20,371                     ‐                    ‐                    ‐                         ‐                  20,371

Accounts Receivable, net                       107,587                60,441               39,227                 7,299                           (0)            214,554
                                                 50.1%                 28.2%                18.3%                  3.4%                      0.0%                 100.0%

 Reconciliation of accounts receivable, trade:
 Accounts receivable beginning, net                                                                                                                              187,238
 Add: Amounts billed during the period                                                                                                                             82,956
 Subtract: Amounts collected during the period                                                                                                                    (83,702)
 Subtract: Change in allowance for doubtful accounts                                                                                                                 1,326
 Other adjustments                                                                                                                                                   6,365
  Trade Receivables ending, net                                                                                                                                  194,183
In re PGHC Holdings, Inc., et al.,                                                                                                  Case No. 18‐12537 (MFW) 
Debtors                                                                                                               Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                                    MOR‐5        
                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                     Non‐Debtor Affiliate ‐ D'Angelo Sandwich Shops Advertising Fund, Inc.



                                                                                           Days Outstanding
              Line item
                                             Current               16‐30                31‐60          61‐90                        Over 90                 Totals

Accounts Receivable                                 49,672               32,502               23,406               12,778                          ‐            118,357
                                                                                                                                                                        
Allowance for doubtful accounts                           ‐                    ‐                    ‐               (6,083)                        ‐               
                                                                                                                                                                  (6,083)
                                                                                                                                                                        
Trade Receivables, net                              49,672               32,502               23,406                 6,695                         ‐            112,274
                                                                                                                                                                        ‐
Other Receivables                                   31,246                     ‐                    ‐                    ‐                         ‐              31,246

Accounts Receivable, net                            80,918               32,502               23,406                 6,695                         ‐            143,520
                                                     56.4%                22.6%                16.3%                  4.7%                      0.0%             100.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                            113,182
  Add: Amounts billed during the period                                                                                                                           50,821
  Subtract: Amounts collected during the period                                                                                                                  (51,729)
  Subtract: Change in allowance for doubtful accounts                                                                                                                        ‐
  Other adjustments                                                                                                                                                          ‐
  Trade Receivables ending, net                                                                                                                                 112,274
In re PGHC Holdings, Inc., et al.,                                                               Case No. 18‐12537 (MFW) 
Debtors                                                                            Reporting Period: Nov  26 ‐ Dec 30, 2018 

                                                       MOR‐5a
                                                DEBTOR QUESTIONNAIRE
  #                                               Line item                                               Yes         No
  1     Have any assets been sold or transferred outside the normal course of business this 
        reporting period? If yes, provide an explanation below.                                                        X
  2
        ================================================================
        Have any funds been disbursed from any account other than a debtor in possession 
                                                                                          ====== ======
        account this reporting period? If yes, provide an explanation below.                                           X
  3     Have all post‐petition tax returns been timely filed? If no, provide an explanation below.         X
        ================================================================ ====--==--_-_-_-
  4     Are workers' compensation, general liability and other necessary insurance coverages in 
        effect? If no, provide an explanation below.                                                       X
  5
        ================================================================
        Has any bank account been opened during the reporting period? If yes, provide 
                                                                                       ====== ======
        documentation identifying the opened account(s).                                                               X
Explanations
  1     None required
  2     None required
  3     None required
  4     None required
  5     None required
